       Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 1 of 68


                                                                          APPEAL,CONSOL
                              U.S. District Court
                   District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:19−mc−00145−TSC

IN THE MATTER OF THE FEDERAL BUREAU OF             Date Filed: 08/20/2019
PRISONS' EXECUTION PROTOCOL CASES                  Jury Demand: None
Assigned to: Judge Tanya S. Chutkan                Nature of Suit: 550 Prisoner Petition: Civil
Member cases:                                      Rights (Other)
   1:05−cv−02337−TSC                               Jurisdiction: U.S. Government Defendant
   1:07−cv−02145−TSC
   1:12−cv−00782−TSC
   1:13−cv−00938−TSC
   1:19−cv−02559−TSC
   1:19−cv−03214−TSC
 Cases: 1:05−cv−02337−TSC
        1:07−cv−02145−TSC
        1:12−cv−00782−TSC
        1:13−cv−00938−TSC
        1:19−cv−03214−TSC
Cause: 42:1981 Civil Rights
In Re
IN THE MATTER OF THE
FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES

Plaintiff
JAMES H. ROANE, JR.,                 represented by Joshua Christopher Toll
(05cv2337)                                          KING & SPALDING, LLP
                                                    1700 Pennsylvania Avenue, NW
                                                    Suite 200
                                                    Washington, DC 20002
                                                    (202) 737−8616
                                                    Email: jtoll@kslaw.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Paul F. Enzinna
                                                   ELLERMAN ENZINNA PLLC
                                                   1050 30th Street NW
                                                   Washington, DC 20007
                                                   (202) 753−5553
                                                   Fax: (617) 289−0512
                                                   Email: penzinna@ellermanenzinna.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                                  1
       Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 2 of 68



Plaintiff
RICHARD TIPTON                       represented by Charles Anthony Zdebski
(05cv2337)                                          ECKERT SEAMANS CHERIN &
                                                    MELLOTT, LLC
                                                    Telecommunications Law
                                                    1717 Pennsylvania Avenue, N.W.
                                                    12th Floor
                                                    Washington, DC 20005
                                                    (202) 659−6605
                                                    Fax: (202) 659−6699
                                                    Email: czdebski@eckertseamans.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Joshua Christopher Toll
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Brandon David Almond
                                                   TROUTMAN SANDERS LLP
                                                   401 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20004
                                                   (202) 274−2864
                                                   Fax: (202) 274−2994
                                                   Email: brandon.almond@troutmansanders.com
                                                   ATTORNEY TO BE NOTICED

                                                   Gerald Wesley King , Jr.
                                                   FEDERAL DEFENDER PROGRAM,
                                                   INC.
                                                   101 Marietta Street, NW
                                                   Suite 1500
                                                   Atlanta, GA 30303
                                                   (404) 688−7530
                                                   Fax: (404) 688−0768
                                                   Email: gerald_king@fd.org
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Plaintiff
CORY JOHNSON                         represented by Charles Frederick Walker
(05cv2337)                                          SKADDEN, ARPS, SLATE, MEAGHER
                                                    & FLOM LLP
                                                    1440 New York Avenue, NW
                                                    Washington, DC 20005
                                                    (202) 371−7000
                                                    Email: Charles.Walker@skadden.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                                                          2
       Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 3 of 68



                                                 Charles Anthony Zdebski
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7983
                                                 Fax: (202) 661−9063
                                                 Email: Donald.salzman@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Christopher Toll
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven M Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7112
                                                 Email: Steven.Albertson@skadden.com
                                                 ATTORNEY TO BE NOTICED

Plaintiff
JULIUS ROBINSON                      represented by Celeste Bacchi
07−cv−02145−TSC                                     OFFICE OF THE PUBLIC DEFENDER
                                                    Capital Habeas Unit
                                                    321 East 2nd Street
                                                    Los Angeles, CA 90012
                                                    (213) 894−1887
                                                    Fax: (213) 894−0310
                                                    Email: celeste_bacchi@fd.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 Craig Anthony Harbaugh
                                                 FEDERAL PUBLIC DEFENDER,
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                 321 East Second Street
                                                 Los Angeles, CA 90012
                                                 (213) 894−7865
                                                 Fax: (213) 894−0310
                                                 Email: craig_harbaugh@fd.org
                                                 LEAD ATTORNEY
                                                                                       3
       Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 4 of 68


                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan Charles Aminoff
                                                   FEDERAL PUBLIC DEFENDER,
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                   321 East Second Street
                                                   Los Angeles, CA 90012
                                                   (213) 894−5374
                                                   Fax: (213) 894−0310
                                                   Email: jonathan_aminoff@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
ALFRED BOURGEOIS                     represented by Alexander Louis Kursman
12−cv−00782−TSC                                     OFFICE OF THE FEDERAL
                                                    COMMUNITY DEFENDER/EDPA
                                                    601 Walnut Street
                                                    Suite 545 West
                                                    Philadelphia, PA 19106
                                                    (215) 928−0520
                                                    Email: alex_kursman@fd.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Billy H. Nolas
                                                   FEDERAL COMMUNITY DEFENDER
                                                   OFFICE FOR THE EDPA
                                                   601 Walnut Street
                                                   Suite 545W
                                                   Philadelphia, PA 19106
                                                   (215) 928−0520
                                                   Fax: (215) 928−0826
                                                   Email: billy_nolas@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
DANIEL LEWIS LEE                     represented by David S. Victorson
21303−009                                           HOGAN LOVELLS US LLP
TERRE HAUTE FCI                                     555 Thirteenth Street, NW
P.O. BOX 33                                         Washington, DC 20004
TERRE HAUTE, IN 47802                               (202) 637−2061
                                                    Email: david.victorson@hoganlovells.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   HOGAN LOVELLS US LLP
                                                   555 Thirteenth Street, NW
                                                   Washington, DC 20004

                                                                                              4
       Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 5 of 68


                                                  (202) 637−3231
                                                  Fax: (202) 637−5910
                                                  Email: elizabeth.hagerty@hoganlovells.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  John D. Beck
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Pieter Van Tol
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  Email: pieter.vantol@hoganlovells.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

Plaintiff
WESLEY IRA PURKEY                    represented by Arin Hillary Smith
                                                    WILMER CUTLER PICKERING HALE
                                                    & DORR LLP
                                                    1875 Pennsylvania Avenue NW
                                                    Washington, DC 20006
                                                    202−663−6959
                                                    Email: arin.smith@wilmerhale.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                  Alan E. Schoenfeld
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR, LLP
                                                  250 Greenwich Street
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  (212) 937−7294
                                                  Fax: (212) 230−8888
                                                  Email: alan.schoenfeld@wilmerhale.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Ryan M. Chabot
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR LLP
                                                  250 Greenwich Street
                                                                                              5
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 6 of 68


                                                New York, NY 10007
                                                (212) 295−6513
                                                Fax: (212) 230−8888
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
BRUCE WEBSTER                       represented by Joshua Christopher Toll
(05cv2337)                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kathryn B. Codd
                                                VINSON & ELKINS, L.L.P.
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500−West
                                                Washington, DC 20037
                                                (202) 639−6536
                                                Fax: (202) 639−8936
                                                Email: kcodd@velaw.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeanne Vosberg Sourgens
                                                VINSON & ELKINS L.L.P
                                                The Willard Office Building
                                                1455 Pennsylvania Avenue, NW
                                                Suite 600
                                                Washington, DC 20004
                                                (202) 639−6633
                                                Fax: (202) 639−6604
                                                ATTORNEY TO BE NOTICED

                                                Robert E. Waters
                                                KING & SPALDING, LLP
                                                1700 Pennsylvania Avenue, NW
                                                Suite 200
                                                Washington, DC 20006
                                                (202) 737−0500
                                                Email: rwaters@velaw.com
                                                ATTORNEY TO BE NOTICED

                                                William E. Lawler , III
                                                VINSON & ELKINS LLP
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500 West
                                                Washington, DC 20037
                                                202−639−6676
                                                Email: wlawler@velaw.com

                                                                               6
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 7 of 68


                                                  ATTORNEY TO BE NOTICED

                                                  Yousri H. Omar
                                                  VINSON & ELKINS LLP
                                                  2200 Pennsylvania Avenue, NW
                                                  Suite 500 West
                                                  Washington, DC 20037
                                                  (202) 639−6500
                                                  Email: yomar@velaw.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ANTHONY BATTLE                      represented by Joshua Christopher Toll
(05cv2337)                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Margaret O'Donnell
                                                  P.O. Box 4815
                                                  Frankfort, KY 40604−4815
                                                  (502) 320−1837
                                                  Fax: (502) 227−4669
                                                  Email: mod@dcr.net
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Abigail Bortnick
                                                  KING & SPALDING LLP
                                                  1700 Pennsylvania Avenue, NW
                                                  Washington, DC 20006
                                                  (202) 626−5502
                                                  Fax: (202) 626−3737
                                                  Email: abortnick@kslaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  William E. Hoffmann , Jr.
                                                  KING & SPALDING, LLP
                                                  1180 Peachtree Street, NE
                                                  Atlanta, GA 30309
                                                  (404) 572−3383
                                                  Fax: (404) 572−5136
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ORLANDO HALL                        represented by Amy J. Lentz
(05cv2337)                                         STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   (202) 429−1320
                                                   Email: alentz@steptoe.com
                                                   LEAD ATTORNEY

                                                                                 7
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 8 of 68


                                                  ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Mark Joseph Hulkower
                                                  STEPTOE & JOHNSON LLP
                                                  1330 CONNECTICUT AVENUE NW
                                                  Washington, DC 20036
                                                  (202) 429−6221
                                                  Email: mhulkower@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew John Herrington
                                                  STEPTOE & JOHNSON, LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−8164
                                                  Email: mherrington@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Robert A. Ayers
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−6401
                                                  Email: rayers@steptoe.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
DUSTIN LEE HONKEN                   represented by Amelia J. Schmidt
                                                   KAISER DILLON, PLLC
                                                   1099 14th Street
                                                   Suite 800 West
                                                   Washington, DC 20005
                                                   202−869−1301
                                                   Email: aschmidt@KaiserDillon.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Jonathan Jeffress
                                                  KAISER DILLON, PLLC
                                                  1099 14th Street
                                                  Suite 800 West
                                                  Washington, DC 20005
                                                  (202) 640−2850
                                                  Fax: (202) 280−1034
                                                  Email: jjeffress@kaiserdillon.com
                                                                                      8
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 9 of 68


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED


V.
Defendant
KAREN TANDY                         represented by Denise M. Clark
Administrator, Drug Enforcement                    U.S. ATTORNEY'S OFFICE FOR THE
Administration (05cv2337)                          DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530
                                                   (202) 252−6605
                                                   Fax: (202) 252−2599
                                                   Email: denise.clark@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Paul Perkins
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division
                                                950 Pennsylvania Ave, NW
                                                Washington, DC 20530
                                                202−514−5090
                                                Email: paul.r.perkins@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Peter S. Smith
                                                UNITED STATES ATTORNEY'S
                                                OFFICE
                                                Appellate Division
                                                555 4th Street, NW
                                                Eighth Floor
                                                Washington, DC 20530−0001
                                                (202) 252−6769
                                                Fax: (202) 514−8779
                                                Email: peter.smith@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Alan Burch
                                                U.S. ATTORNEY'S OFFICE FOR THE
                                                DISTRICT OF COLUMBIA
                                                555 Fourth Street, NW
                                                Washington, DC 20530
                                                (202) 252−2550
                                                Email: alan.burch@usdoj.gov
                                                ATTORNEY TO BE NOTICED

                                                Ethan Price Davis
                                                U.S. DEPARTMENT OF JUSTICE

                                                                                    9
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 10 of 68


                                                   950 Pennsylvania Ave. NW
                                                   Washington, DC 20530
                                                   (202) 616−4171
                                                   Email: Ethan.davis@usdoj.gov
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Room 11532
                                                   Washington, DC 20005
                                                   (202) 514−3716
                                                   Fax: (202) 616−8470
                                                   Email: jean.lin@usdoj.gov
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   (202) 305−0612
                                                   Email: jonathan.kossak@usdoj.gov
                                                   ATTORNEY TO BE NOTICED

Defendant
HARLEY G. LAPPIN                       represented by Denise M. Clark
Director, Federal Bureau of Prisons;                  (See above for address)
05cv2337;07cv02145                                    LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Paul Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Alan Burch
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Ethan Price Davis
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED
                                                                                             10
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 11 of 68



Defendant
NEWTON E. KENDIG, II                    represented by Denise M. Clark
Medical Director, Health Services                      (See above for address)
Division, Federal Bureau of Prisons;                   LEAD ATTORNEY
05cv2337;12cv782 ;13cv938                              ATTORNEY TO BE NOTICED

                                                    Paul Perkins
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Peter S. Smith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Robert J. Erickson
                                                    U. S. DEPARTMENT OF JUSTICE
                                                    950 Pennsylvania Avenue, NW
                                                    Room 1515
                                                    Washington, DC 20530
                                                    (202) 514−2841
                                                    Fax: (202) 305−2121
                                                    Email: robert.erickson@usdoj.gov
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Alan Burch
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Ethan Price Davis
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

Defendant
MARK BEZY                               represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337)                                             LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Paul Perkins
                                                    (See above for address)
                                                                                       11
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 12 of 68


                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Peter S. Smith
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Robert J. Erickson
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Alan Burch
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Jean Lin
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Jonathan D. Kossak
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Defendant
JOHN DOES                                 represented by Denise M. Clark
I−V, Individually and in their official                  (See above for address)
capacities 05cv2337; 12cv00782 I−X                       LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Paul Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Alan Burch
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Jean Lin
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                                                   12
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 13 of 68


                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
THOMAS WEBSTER                              represented by Denise M. Clark
M.D.− Clinical Director;                                   (See above for address)
05cv2337;12cv782; 13cv938                                  LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Jean Lin
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Alan Burch
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Ethan Price Davis
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
ERIC H. HOLDER, JR.                         represented by Denise M. Clark
Attorney General for the United States of                  (See above for address)
America; 05cv2337; 12cv782;13cv938                         LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Paul F. Enzinna
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Alan Burch
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                                                     13
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 14 of 68



                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
MICHAEL B. MUKASEY                 represented by Denise M. Clark
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
KAREN TANDY                        represented by Denise M. Clark
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED


                                                                            14
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 15 of 68


                                                       Alan Burch
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Ethan Price Davis
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
ALAN R. DOERHOFF                           represented by Denise M. Clark
07−cv−02145−TSC                                           (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Paul Perkins
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Alan Burch
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Ethan Price Davis
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
JOHN DOES                                  represented by Denise M. Clark
I−IV, Individually and in their official                  (See above for address)
capacities; 07−cv−02145−TSC                               LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Paul Perkins
                                                       (See above for address)

                                                                                    15
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 16 of 68


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
MICHELE LEONHART                   represented by Denise M. Clark
07−cv−02145; 12cv782; 13cv938                     (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
CHARLES E. SAMUELS, JR.            represented by Denise M. Clark
07−cv−02145; 12−cv−00782                          (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                            16
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 17 of 68



                                                    Paul Perkins
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Alan Burch
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Ethan Price Davis
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

Defendant
JOHN F. CARAWAY                    represented by Denise M. Clark
07cv2145; 13cv938                                 (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                    Paul Perkins
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Alan Burch
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Ethan Price Davis
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

Defendant
                                   represented by

                                                                              17
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 18 of 68


UNITED STATES DEPARTMENT                       Denise M. Clark
OF JUSTICE                                     (See above for address)
12cv782; 13cv938                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
PAUL LAIRD                         represented by Denise M. Clark
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED
                                                                            18
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 19 of 68



Defendant
KERRY J. FORESTAL                  represented by Denise M. Clark
12cv782;13cv938                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
CHARLES L. LOCKETT                 represented by Denise M. Clark
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                                                            19
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 20 of 68


                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
CHADRICK EVAN FULKS                represented by Amy Gershenfeld Donnella
13cv938                                           FEDERAL COMMUNITY DEFENDER
                                                  OFFICE FOR THE EDPA
                                                  601 Walnut Street
                                                  Suite 545W
                                                  Philadelphia, PA 19106
                                                  (215) 928−0520
                                                  Email: amy_donnella@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Billy H. Nolas
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Joseph William Luby
                                               FEDERAL PUBLIC DEFENDER/EDPA
                                               601 Walnut Street
                                               Suite 545 West
                                               Philadelphia, PA 19106
                                               (215) 928−0520
                                               Email: joseph_luby@fd.org
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
                                                                               20
     Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 21 of 68


WILLIAM P. BARR                    represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
JEFFREY E. KRUEGER                 represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
JOSEPH MCCLAIN                     represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
RADM CHRIS A. BINA                 represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
T. J. WATSON                       represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED



                                                                            21
      Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 22 of 68



V.
Debtor−in−Possess
WILLIAM E. WILSON
M.D.,; 19−cv−03214−TSC


V.
Intervenor Defendant
RICHARD VEACH                           represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337); 07cv02145                                  LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Intervenor
JEFFREY PAUL                            represented by Gary E. Proctor
(05cv2337)                                             LAW OFFICES OF GARY E. PROCTOR,
                                                       LLC
                                                       8 E. Mulberry Street
                                                       Baltimore, MD 21202
                                                       (410) 444−1500
                                                       Fax: (443) 836−9162
                                                       Email: garyeproctor@gmail.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Robert L. McGlasson
                                                    MCGLASSON & ASSOCIATES, PC
                                                    1024 Clairemont Avenue
                                                    Decatur, GA 30030
                                                    (404) 314−7664
                                                    Fax: (404) 879−0005
                                                    Email: rlmcglasson@comcast.net
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Sean D. O'Brien
                                                    PUBLIC INTEREST LITIGATION
                                                    CLINIC
                                                    6155 Oak
                                                    Suite C
                                                    Kansas City, MO 64113
                                                    (816) 363−2795
                                                    Fax: (816) 363−2799
                                                    Email: dplc@dplclinic.com
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Shawn Nolan
                                                    FEDERAL COMMUNITY DEFENDER
                                                                                         22
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 23 of 68


                                                            OFFICE, EASTERN DISTRICT OF
                                                            PENN
                                                            601 Walnut Street
                                                            Suite 545 W
                                                            Philadelphia, PA 19107
                                                            (215) 928−0528
                                                            Fax: (215) 928−0826
                                                            Email: shawn.nolan@fd.org
                                                            ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
08/15/2019            Minute Entry: Status Conference held on 8/15/2019 before Judge Tanya S.
                      Chutkan: Parties will adhere to the following schedule: Defendants shall file the
                      administrative record on or before August 30, 2019; Plaintiffs shall complete the
                      necessary 30(b)(6) depositions on or before February 28, 2020; and Plaintiffs
                      shall file an amended complaint on or before March 31, 2020. Order
                      forthcoming regarding consolidation of 05−2337; 07−2145; 12−782; and
                      13−958. (Court Reporter Bryan Wayne) (tb) Modified on 8/19/2019 (lctsc1).
                      (Entered: 08/16/2019)− (Entry originally filed in 05cv2337 on 08/15/19.)
                      (Entered: 08/29/2019)
08/20/2019   1        ORDER: Upon consideration of the parties consent motions and the
                      representations made by the parties at the August 15, 2019 status conference, the
                      court hereby consolidates the four mention cases in the case caption of this
                      order, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore
                      ORDERED that the following cases are to be consolidated into A Master Case
                      File established for the lead case, 05−cv−2337 (TSC), as well as 07−cv−2145
                      (TSC), 12−cv−0782 (TSC), and 13−cv−0938 (TSC). All filings shall be made
                      solely in the Master Case. SEE ORDER FOR DETAILS. Signed by Judge
                      Tanya S. Chutkan on 8/20/19. (ztd) (Main Document 1 replaced on 8/29/2019)
                      (tb). Modified on 8/29/2019 (DJS). (Entered: 08/27/2019)
08/29/2019   2        MOTION for Preliminary Injunction by ALFRED BOURGEOIS (Attachments:
                      # 1 Statement of Facts, # 2 Text of Proposed Order)(ztd); (Document originally
                      filed in 12cv782 on 8/19/19) (Entered: 08/29/2019)
08/29/2019   3        MOTION for Extension of Time to File Response/Reply by ERIC H. HOLDER,
                      JR, NEWTON E. KENDIG, II, HARLEY G. LAPPIN, MICHAEL B.
                      MUKASEY (Attachments: # 1 Text of Proposed Order)(ztd); (Document
                      originally filed in 05cv2337.) (Entered: 08/29/2019)
08/29/2019            MINUTE ORDER: Defendants' consent motion 3 for an extension of time to file
                      a response to Plaintiff Alfred Bourgeois' (12−cv−00782) motion 2 for a
                      preliminary injunction barring the execution of Plaintiff Bourgeois is
                      GRANTED. Defendants shall file their response on or before September 16,
                      2019. Plaintiff's reply is due within one week of Defendants' response or
                      September 23, 2019, whichever date is earlier. Signed by Judge Tanya S.
                      Chutkan on 8/29/2019. (lctsc1) (Entered: 08/29/2019)
08/30/2019   4        NOTICE of Filing Certification of the Administrative Record and the Index of
                      the Administrative Record by UNITED STATES DEPARTMENT OF JUSTICE
                      (Attachments: # 1 Certified List of the Contents of the Administrative

                                                                                                          23
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 24 of 68



                   Records)Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                   1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(Clark,
                   Denise) (Entered: 08/30/2019)
09/04/2019         Set/Reset Deadlines: Response due by 9/16/2019. Reply due by 9/23/2019.
                   Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                   1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(tb)
                   (Entered: 09/04/2019)
09/05/2019    5    NOTICE of Appearance by Jean Lin on behalf of All Defendants (Lin, Jean)
                   (Entered: 09/05/2019)
09/05/2019    6    Memorandum in opposition to re 2 MOTION for Preliminary Injunction (This
                   Document Relates to Bourgeois v. Department of Justice, No. 12−0782 filed by
                   KERRY J. FORESTAL, ERIC H. HOLDER, JR, PAUL LAIRD, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered: 09/05/2019)
09/05/2019    7    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Pieter Van Tol,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York, NY
                   10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing fee $
                   100, receipt number 0090−6360193. Fee Status: Fee Paid. by DANIEL LEWIS
                   LEE (Attachments: # 1 Declaration of Pieter Van Tol, # 2 Text of Proposed
                   Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered: 09/05/2019)
09/05/2019    8    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John D. Beck,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York, NY
                   10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing fee $
                   100, receipt number 0090−6360222. Fee Status: Fee Paid. by DANIEL LEWIS
                   LEE (Attachments: # 1 Declaration of John D. Beck, # 2 Text of Proposed
                   Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered: 09/05/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO LEE (19cv2559). Granting 7
                   8 Motions for Leave to Appear Pro Hac Vice. Pieter Van Tol and John D. Beck
                   are hereby admitted pro hac vice to appear in this matter on behalf of Plaintiff
                   Daniel Lee. Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered:
                   09/06/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO ALL CASES. The parties are
                   hereby reminded that, pursuant to the cour's Consolidation Order (ECF No. 1 ),
                   when a filing is made that applies solely to ONE CASE, both the document and
                   THE ECF ENTRY must contain a notation indicating that the filing Relates to
                   [insert case NAME and NUMBER]. Documents that do not meet the
                   requirements in the court's order may be STRICKEN sua sponte. Signed by
                   Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered: 09/06/2019)
09/10/2019    9    NOTICE of Appearance by David Solomon Victorson on behalf of DANIEL
                   LEWIS LEE (Victorson, David) (Entered: 09/10/2019)
09/11/2019   10    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                   to the United States Attorney. Date of Service Upon United States Attorney on
                   9/11/2019. Answer due for ALL FEDERAL DEFENDANTS by 11/10/2019.
                   (Hagerty, Elizabeth) (Entered: 09/11/2019)


                                                                                                      24
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 25 of 68



09/12/2019   11    REPLY to opposition to motion re (2 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction (The filing relates to Bourgeois v. United States
                   Department of Justice, et al., No. 12−cv−0782−TSC) filed by ALFRED
                   BOURGEOIS. Associated Cases: 1:19−mc−00145−TSC et al.(Kursman,
                   Alexander) (Entered: 09/12/2019)
09/13/2019         MINUTE ORDER: The Court's 8/15/19 Order requiring that the Defendants file
                   the administrative "record" by 8/30/19, is hereby AMENDED to reflect that,
                   pursuant to Local Civil Rule 7(n), Defendants were obligated to file "a certified
                   list of the contents of the administrative record" by 8/30/19. Signed by Judge
                   Tanya S. Chutkan on 9/13/19. (DJS) (Entered: 09/13/2019)
09/13/2019   12    TRANSCRIPT OF STATUS HEARING before Judge Tanya S. Chutkan held
                   on August 15, 2019, re Consolidated Cases, CV Nos. 05−2337, 07−2145,
                   12−0782, 13−0938. Page Numbers: 1−22. Date of Issuance: 9/13/19. Court
                   Reporter: Bryan A. Wayne. Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 10/4/2019. Redacted Transcript Deadline set for
                   10/14/2019. Release of Transcript Restriction set for 12/12/2019.(Wayne,
                   Bryan) (Entered: 09/13/2019)
09/27/2019   13    MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et al.,
                   Case No. 19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1
                   Memorandum in Support, # 2 Declaration of Pieter Van Tol, # 3 Exhibit 1 −
                   True and correct copy of a document entitled Addendum to BOP Execution
                   Protocol Federal Death Sentence Implementation Procedures Effective July 25,
                   2019., # 4 Text of Proposed Order)(Van Tol, Pieter) (Entered: 09/27/2019)
10/01/2019   14    Joint MOTION for Briefing Schedule as to 13 MOTION for Preliminary
                   Injunction (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) (This document relates to Lee v. Barr,19−cv−2559) by
                   UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                   Proposed Order)(Lin, Jean) Modified event title on 10/3/2019 (znmw). (Entered:
                   10/01/2019)
10/01/2019         MINUTE ORDER: The parties' joint motion 14 for an extension of time to file a
                   response and reply to Plaintiff Daniel Lee's (19−cv−02559) motion 13 for a
                   preliminary injunction barring implementation of the new federal lethal
                   injunction protocol is GRANTED. Defendants shall file their response on or

                                                                                                          25
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 26 of 68



                   before October 18, 2019. Plaintiff's reply is due on or before November 1, 2019.
                   Signed by Judge Tanya S. Chutkan on 10/1/2019. (lctsc1) (Entered: 10/01/2019)
10/01/2019         Set/Reset Deadlines: Defendants' Response due by 10/18/2019. Plaintiff's Reply
                   due by 11/1/2019. (zjd) (Entered: 10/03/2019)
10/02/2019   15    NOTICE of Appearance by Amy J. Lentz on behalf of ORLANDO HALL
                   (Lentz, Amy) (Main Document 15 replaced on 10/2/2019) (ztd). (Entered:
                   10/02/2019)
10/18/2019   16    Memorandum in opposition to re 13 MOTION for Preliminary Injunction (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                   document relates to Lee v. Barr,19−cv−2559) filed by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR, NEWTON
                   E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), UNITED STATES DEPARTMENT
                   OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered: 10/18/2019)
10/24/2019   17    ENTERED IN ERROR.....NOTICE of Supplementation to the Administrative
                   Record and Filing of Certification of the Amended Administrative Record and
                   the Amended Index of the Administrative Record by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR, NEWTON
                   E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other), (Attachments: # 1
                   Certification and Amended Index to Administrative Record)(Kossak, Jonathan)
                   Modified on 10/25/2019 (zjf). (Entered: 10/24/2019)
10/24/2019   18    MOTION for Leave to File supplemental briefing in support of Daniel Lewis
                   Lee's Motion for Preliminary Injunction 13 (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC), MOTION for Leave to File Excess Pages for
                   a reply brief by DANIEL LEWIS LEE (Attachments: # 1 Declaration of Pieter
                   Van Tol, # 2 Exhibit 1 − Transcript for August 15, 2019 Hearing before Court, #
                   3 Exhibit 2 − E−mail exchange between P. Van Tol and counsel for Defendants,
                   October 2, 2019, # 4 Exhibit 3 − E−mail exchange between counsel for
                   Defendants and P. Enzinna, September 25, 2019 and October 1, 2019, # 5
                   Exhibit 4 − E−mail exchange between P. Van Tol and counsel for Defendants,
                   October 7, 2019 to October 23, 2019, # 6 Text of Proposed Order)(Van Tol,
                   Pieter) (Entered: 10/24/2019)
10/25/2019   19    RESPONSE re 18 MOTION for Leave to File supplemental briefing in support
                   of Daniel Lewis Lee's Motion for Preliminary Injunction 13 (This filing relates
                   to Lee v. Barr et al., Case No. 19−cv−02559−TSC) MOTION for Leave to File
                   Excess Pages for a reply brief filed by UNITED STATES DEPARTMENT OF
                                                                                                       26
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 27 of 68



                   JUSTICE. (Clark, Denise) (Entered: 10/25/2019)
10/25/2019         NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 17 Notice
                   (Other) was entered in error at the request of counsel and will be refiled.(jf)
                   (Entered: 10/25/2019)
10/25/2019   20    NOTICE (Corrected) of Supplementation to the Administrative Record and
                   Filing of Certification of the Amended Administrative Record and the Amended
                   Index of the Administrative Record (This filing relates to all cases consolidated
                   in In the Matter of the Federal Bureau of Prisons' Execution Protocol Cases,
                   Case No. 19−mc−145) by MARK BEZY, JOHN F. CARAWAY, ALAN R.
                   DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other),
                   (Attachments: # 1 Certification and Amended Index to Administrative
                   Record)(Kossak, Jonathan) (Entered: 10/25/2019)
10/29/2019   21    NOTICE of Appearance by Jonathan D. Kossak on behalf of All Defendants
                   (Kossak, Jonathan) (Entered: 10/29/2019)
11/01/2019         MINUTE ORDER granting, in part, and denying, in part, 18 Motion to Allow
                   Supplemental Briefing and to Extend Page Limit. Granting with respect to page
                   extension and denying without prejudice until further order of the Court with
                   respect to supplemental briefing. Signed by Judge Tanya S. Chutkan on 11/1/19.
                   (lcdl) (Entered: 11/01/2019)
11/01/2019   22    REPLY to opposition to motion re 13 MOTION for Preliminary Injunction (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by DANIEL
                   LEWIS LEE. (Van Tol, Pieter) (Entered: 11/01/2019)
11/01/2019   23    DECLARATION of Pieter Van Tol to 22 . . . .REPLY to opposition to motion
                   re 13 MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC) Reply Declaration of Pieter Van Tol (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Attachments: # 1 Exhibit A − Appellants Petition for
                   En Banc Rehearing Death Penalty Case, May 14, 2020, # 2 Exhibit B −E−mail
                   exchange between me and counsel for the Defendants between the period of
                   October 7, 2019 and October 23, 2019, # 3 Exhibit C − Transcript for the
                   conference before the Court on August 15, 2019)(Van Tol, Pieter) Modified text
                   on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   24    DECLARATION of Gail A. Van Norman, M.D. to 22 . . . . . REPLY to
                   opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                   of Gail A. Van (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) Norman, M.D. filed by DANIEL LEWIS LEE. (Van Tol,
                   Pieter) Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)

                                                                                                       27
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 28 of 68



11/01/2019   25    DECLARATION of Craig W. Stevens, Ph.D. to 22 . . . . .REPLY to opposition
                   to motion re 13 MOTION for Preliminary Injunction (This filing relates to Lee
                   v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration of Craig W.
                   Stevens Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) filed by DANIEL LEWIS LEE. (Van Tol, Pieter)
                   Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   26    Unopposed MOTION to Intervene by DUSTIN LEE HONKEN (Attachments: #
                   1 Exhibit Complaint, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12
                   Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit)Associated Cases:
                   1:19−mc−00145−TSC et al.(Schmidt, Amelia) (Entered: 11/01/2019)
11/04/2019   27    MOTION for Extension of Time to Respond to Complaint by UNITED
                   STATES DEPARTMENT OF JUSTICE (Clark, Denise) Modified on 11/5/2019
                   (ztd). (Entered: 11/04/2019)
11/05/2019   28    NOTICE of Appearance by Jonathan Jeffress on behalf of DUSTIN LEE
                   HONKEN (Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019   29    MOTION for Preliminary Injunction by DUSTIN LEE HONKEN (Attachments:
                   # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit)(Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019         NOTICE OF ERROR re 28 Notice of Appearance; emailed to
                   jjeffress@kaiserdillon.com, cc'd 64 associated attorneys −− The PDF file you
                   docketed contained errors: 1. Counsel must call Attorney Admissions, (202)
                   354−3110, regarding status. (ztd, ) (Entered: 11/05/2019)
11/05/2019   30    RESPONSE re 27 MOTION for Extension of Time to File Response/Reply
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/05/2019)
11/05/2019   31    Consent MOTION for Extension of Time to Respond to Proposed
                   Plaintiff/Intervenor Honken's Motion for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) by MARK BEZY,
                   JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV,
                   Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                   DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                   I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER (Attachments: # 1 Text of Proposed
                   Order)(Kossak, Jonathan) (Entered: 11/05/2019)
11/06/2019   32    MOTION for Leave to File the expert declarations of Gail A. Norman, M.D.
                   and Craig W. Stevens, Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1 Text of
                   Proposed Order)(Van Tol, Pieter) (Entered: 11/06/2019)
11/07/2019   33    Joint MOTION for Hearing (This filing relates to All Cases) by DANIEL
                   LEWIS LEE (Van Tol, Pieter) (Entered: 11/07/2019)

                                                                                                      28
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 29 of 68



11/07/2019         MINUTE ORDER denying 33 the parties' motion for a hearing without
                   prejudice until further order of the Court. The Court intends to issue a ruling
                   and/or hold a hearing no later than November 20, 2019. Signed by Judge Tanya
                   S. Chutkan on November 7, 2019. (tsclc2) (Entered: 11/07/2019)
11/08/2019         MINUTE ORDER: Granting 26 Dustin Lee Honkin's Unopposed Motion to
                   Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Denying 31
                   Consent Motion for Extension of Time to respond to Dustin Lee Honkin's
                   Motion for Preliminary Judgment. Defendant shall file its response by
                   November 12, 2019 at 5pm. Plaintiff's reply brief shall be filed by November 18,
                   2019 at 12 p.m. The Court will view motions for extension with extreme
                   disfavor. Granting 27 Defendant's Motion for Extension of Time to Respond to
                   Daniel Lewis Lee's Complaint. Defendant's response to the Complaint shall be
                   filed no later than April 30, 2020 at 12 p.m.. Signed by Judge Tanya S. Chutkan
                   on 11/8/2019. (tsclc2) (Entered: 11/08/2019)
11/08/2019         Set/Reset Deadlines/Hearings: Answer due by 4/30/2020. Response due by
                   11/12/2019. Reply due by 11/18/2019. (tb) (Entered: 11/08/2019)
11/08/2019   34    MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, by WESLEY IRA PURKEY
                   (Attachments: # 1 Text of Proposed Order)(Smith, Arin) (Entered: 11/08/2019)
11/08/2019   38    Intervenor COMPLAINT filed by DUSTIN LEE HONKEN. (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit
                   6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, #
                   12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14)(ztd) (Entered: 11/13/2019)
11/12/2019   35    NOTICE of Appearance by Ethan Price Davis on behalf of All Defendants
                   (Attachments: # 1 Certificate of Service)(Davis, Ethan) (Entered: 11/12/2019)
11/12/2019   36    RESPONSE re 29 MOTION for Preliminary Injunction (This document relates
                   to Lee v. Barr,19−cv−2559, re Intervenor Plaintiff Honken) filed by UNITED
                   STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Declaration of Raul
                   Campos)(Lin, Jean) (Entered: 11/12/2019)
11/12/2019   37    Memorandum in opposition to re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                   11/12/2019)
11/12/2019         MINUTE ORDER: Defendant shall file the administrative record in its entirety
                   no later than November 14, 2019 at 5pm. Given this order, parties need not
                   jointly prepare the appendix referred to in Local Civil Rule 7(n)(1),(2). Signed
                   by Judge Tanya S. Chutkan on 11/12/19. (tsclc2) (Entered: 11/12/2019)
11/13/2019         MINUTE ORDER: This order relates to 19cv3214 (Wesley Purkey).
                   GRANTING Motions for Admission Pro Hac Vice filed in 19cv3214−TSC at
                   ECF Nos. 3 and 4 Alan E. Schoenfeld and Ryan M. Chabot are hereby admitted
                   pro hac vice in this matter on behalf of Wesley Purkey. Signed by Judge Tanya
                   S. Chutkan on 11/13/19. (DJS) Modified on 11/13/2019 (tb). Modified on
                   11/13/2019 (tb). (Entered: 11/13/2019)
11/13/2019

                                                                                                         29
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 30 of 68



                   MINUTE ORDER: Counsel are hereby reminded that pursuant to Paragraph 8
                   of this court's Consolidation Order 1 , when a document is filed that relates to
                   one or more, but not all consolidated cases, the relevant case name(s) and CASE
                   NUMBER(S) must appear in the caption of the document AND on the CM/ECF
                   ENTRY (e.g., This document relates to LEE HONKEN 19−cv−2559). Signed
                   by Judge Tanya S. Chutkan on 11/13/19. (DJS) (Entered: 11/13/2019)
11/13/2019   39    NOTICE of Filing of the Amended Administrative Record (this filing relates to
                   All Cases) by UNITED STATES DEPARTMENT OF JUSTICE (Attachments:
                   # 1 Amended Administrative Record)(Kossak, Jonathan) (Entered: 11/13/2019)
11/13/2019   40    NOTICE of Appearance− Pro Bono by Charles Frederick Walker on behalf of
                   CORY JOHNSON (Walker, Charles) (Entered: 11/13/2019)
11/13/2019   41    NOTICE of Appearance− Pro Bono by Steven M Albertson on behalf of CORY
                   JOHNSON (Albertson, Steven) (Entered: 11/13/2019)
11/14/2019         Set/Reset Deadlines: Administrative Record due by 11/14/2019. (tb) (Entered:
                   11/14/2019)
11/14/2019   42    NOTICE of Appearance by Alan Burch on behalf of All Defendants (Burch,
                   Alan) (Entered: 11/14/2019)
11/14/2019   43    NOTICE of Appearance by Paul Perkins on behalf of All Defendants (Perkins,
                   Paul) (Entered: 11/14/2019)
11/18/2019   44    REPLY to opposition to motion re (29 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction filed by DUSTIN LEE HONKEN. (Attachments: # 1
                   Exhibit)Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−02559−TSC(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   45    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed
                   by DUSTIN LEE HONKEN (This document is SEALED and only available to
                   authorized persons.) (Attachments: # 1 Exhibit Reply to Opposition, # 2 Exhibit
                   Exhibit 1)(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   46    SEALED MOTION filed by WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Text of Proposed Order)(Smith, Arin) (Entered:
                   11/18/2019)
11/18/2019   47    REPLY to opposition to motion re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   WESLEY IRA PURKEY. (Attachments: # 1 Exhibit 1)(Smith, Arin) Modified
                   text on 11/18/2019 at the request of counsel (ztth). (Entered: 11/18/2019)
11/18/2019         MINUTE ORDER: Granting DUSTIN LEE HONKEN's 45 Sealed Motion for
                   Leave to File Document Under Seal and WESLEY IRA PURKEY's 46 Sealed
                   Motion for leave to File Document Under Seal. SO ORDERED − by Judge
                   Tanya S. Chutkan on 11/18/19. (tb) (Entered: 11/18/2019)
11/18/2019   48    SEALED REPLY TO OPPOSITION filed by DUSTIN LEE HONKEN re 29
                   MOTION for Preliminary Injunction (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                   11/19/2019)


                                                                                                      30
    Case 1:19-mc-00145-TSC Document 55 Filed 11/21/19 Page 31 of 68



11/18/2019   49    SEALED REPLY TO OPPOSITION filed by WESLEY IRA PURKEY re 34
                   MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, (This document is SEALED and
                   only available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                   11/19/2019)
11/20/2019   50    MEMORANDUM AND OPINION regarding Plaintiffs' motions 2 13 29 34 for
                   preliminary injunction. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                   (tsclc) (Entered: 11/20/2019)
11/20/2019   51    ORDER granting 2 Motion for Preliminary Injunction; granting 13 Motion for
                   Preliminary Injunction; granting 29 Motion for Preliminary Injunction; granting
                   34 Motion for Preliminary Injunction. Defendants are hereby enjoined from
                   executing Plaintiffs until further order of this court. See Order for additional
                   details. Signed by Judge Tanya S. Chutkan on 11/20/2019. (tsclc) (Entered:
                   11/20/2019)
11/21/2019   52    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 51 Order on Motion for
                   Preliminary Injunction,,,,,,, 50 Order by UNITED STATES DEPARTMENT OF
                   JUSTICE. Fee Status: No Fee Paid. Parties have been notified. (Attachments: #
                   1 November 20, 2019 Order, # 2 November 20, 2019 Memorandum
                   Opinion)(Lin, Jean) (Entered: 11/21/2019)
11/21/2019   53    MOTION to Stay Preliminary Injunction Pending Appeal (This document
                   relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v. Barr, 19−cv−2559,
                   and Purkey v. Barr, 19−cv−3214) by UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Text of Proposed Order)(Lin, Jean) (Entered:
                   11/21/2019)
11/21/2019   54    AFFIDAVIT re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) (Declaration of Rick
                   Winter) by UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean)
                   (Entered: 11/21/2019)




                                                                                                      31
        Case
         Case1:19-mc-00145-TSC
              1:19-mc-00145-TSC Document
                                 Document55
                                          52 Filed
                                              Filed11/21/19
                                                    11/21/19 Page
                                                              Page32
                                                                   1 of 5
                                                                        68



                            IN THE DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


                                                     )
In the Matter of the                                 )
Federal Bureau of Prisons’ Execution                 )
Protocol Cases,                                      )
                                                     )
LEAD CASE: Roane et al. v. Barr                      )       Case No. 19-mc-145 (TSC)
                                                     )
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Bourgeois v. U.S. Dep’t of Justice, et al.,          )
No. 12-cv-782                                        )
                                                     )
Lee & Honken v. Barr, et al., No. 19-cv-2559         )
                                                     )
Purkey v. Barr, et al., No. 19-cv-3214               )
                                                     )


                            DEFENDANTS’ NOTICE OF APPEAL

       Notice is hereby given this 21st day of November, 2019, that Defendants in this action

appeal to the United States Court of Appeals for the District of Columbia Circuit from the Order

of this Court entered on November 20, 2019, see ECF Nos. 50 (Memorandum Opinion) and 51

(Order) (both attached hereto), in which the Court granted “the Motions for Preliminary

Injunction filed by the following individuals: Alfred Bourgeois (ECF No. 2), Dustin Lee

Honken (ECF No. 29), Daniel Lewis Lee (ECF No. 13), and Wesley Ira Purkey (ECF No. 34),”

and ordered “that Defendants (along with their respective successors in office, officers, agents,

servants, employees, attorneys, and anyone acting in concert with them) are enjoined from

executing Plaintiffs until further order of this court.” Order, ECF No. 51.

Dated: November 21, 2019




                                                                                                    32
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document55
                                         52 Filed
                                             Filed11/21/19
                                                   11/21/19 Page
                                                             Page33
                                                                  2 of 5
                                                                       68



Respectfully submitted,
 JESSIE K. LIU                             JOSEPH H. HUNT
 United States Attorney                    Assistant Attorney General
 DANIEL F. VAN HORN                        ETHAN P. DAVIS
 Civil Chief, U.S. Attorney’s Office       Principal Deputy Assistant Attorney General

 ALAN BURCH                                JAMES M. BURNHAM
 JOHN MOUSTAKAS                            Deputy Assistant Attorney General
 Assistant United States Attorney
 U.S. Attorney’s Office                    PAUL R. PERKINS
 for the District of Columbia              Special Counsel to the Assistant Attorney
 Washington, D.C. 20530                    General
 Alan.Burch@usdoj.gov
 John.Moustakas@usdoj.gov                  /s/ Jean Lin
                                           JEAN LIN (NY Bar 4074530)
                                           Special Counsel
                                           JONATHAN KOSSAK (DC Bar 991478)
                                           Trial Attorney
                                           Civil Division
                                           Federal Programs Branch
                                           Civil Division, Department of Justice
                                           1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 514-3716
                                           Jean.lin@usdoj.gov
                                           Jonathan.Kossak@usdoj.gov

                                           Attorneys for Defendants




                                       2

                                                                                         33
         Case
          Case1:19-mc-00145-TSC
               1:19-mc-00145-TSC Document
                                  Document55
                                           52 Filed
                                               Filed11/21/19
                                                     11/21/19 Page
                                                               Page34
                                                                    3 of 5
                                                                         68


                                   CERTIFICATE OF SERVICE
       I hereby certify that on November 21, 2019, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record:


 Joshua Christopher Toll                            Paul F. Enzinna
 KING & SPALDING LLP                                ELLERMAN ENZINNA PLLC
 (202) 737-8616                                     (202) 753-5553
 Email: jtoll@kslaw.com                             Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                            Brandon David Almond
 ECKERT SEAMANS CHERIN &                            TROUTMAN SANDERS LLP
 MELLOTT, LLC                                       (202) 274-2864
 (202) 659-6605                                     Email: brandon.almond@troutmansanders.com
 Email: czdebski@eckertseamans.com

 Gerald Wesley King, Jr.                            Donald P. Salzman
 FEDERAL DEFENDER PROGRAM, INC.                     SKADDEN, ARPS, SLATE, MEAGHER &
 (404) 688-7530                                     FLOM LLP
 Email: gerald_king@fd.org                          (202) 371-7983
                                                    Email: Donald.salzman@skadden.com

 Celeste Bacchi                                     Craig Anthony Harbaugh
 OFFICE OF THE PUBLIC DEFENDER                      FEDERAL PUBLIC DEFENDER, CENTRAL
 Capital Habeas Unit                                DISTRICT OF CALIFORNIA
 (213) 894-1887                                     (213) 894-7865
 Email: celestw_bacchi@fd.org                       Email: craig_harbaugh@fd.org


 Jonathan Charles Aminoff                           Alexander Louis Kursman
 FEDERAL PUBLIC DEFENDER,                           OFFICE OF THE FEDERAL COMMUNITY
 CENTRAL DISTRICT OF CALIFORNIA                     DEFENDER/EDPA
 (213) 894-5374                                     (215) 928-0520
 Email: jonathan_aminoff@fd.org                     Email: Alex_Kursman@fd.org

 *Billy H. Nolas                                    *Kathryn B. Codd
 FEDERAL COMMUNITY DEFENDER                         VINSON & ELKINS, L.L.P.
 OFFICE FOR THE EDPA                                (202) 639-6536
 (215) 928-0520                                     Email: kcodd@velaw.com
 Email: Billy_Nolas@fd.org

 *Jeanne Vosberg Sourgens                           Robert E. Waters
 VINSON & ELKINS, L.L.P.                            VINSON & ELKINS, L.L.P.
 (202) 639-6633                                     (202) 737-0500
                                                    Email: rwaters@velaw.com
                                                    1

                                                                                                      34
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document55
                                         52 Filed
                                             Filed11/21/19
                                                   11/21/19 Page
                                                             Page35
                                                                  4 of 5
                                                                       68



William E. Lawler, III                      *Yousri H. Omar
VINSON & ELKINS, L.L.P.                     VINSON & ELKINS, L.L.P.
(202) 639-6676                              (202) 639-6500
Email: wlawler@velaw.com                    Email: yomar@velaw.com

Margaret O'Donnell                          Abigail Bortnick
(502) 320-1837                              KING & SPALDING LLP
Email: mod@dcr.net                          (202) 626-5502
                                            Email: abortnick@kslaw.com

*William E. Hoffman, Jr.                    *Mark Joseph Hulkower
KING & SPALDING LLP                         STEPTOE & JOHNSON LLP
(404) 572-3383                              (202) 429-6221
                                            Email: mhulkower@steptoe.com

Matthew John Herrington                     Robert A. Ayers
STEPTOE & JOHNSON LLP                       STEPTOE & JOHNSON LLP
(202) 429-8164                              (202) 429-6401
Email: mherrington@steptoe.com              Email: rayers@steptoe.com


Gary E. Proctor                             Robert L. McGlasson
LAW OFFICES OF GARY E. PROCTOR,             MCGLASSON & ASSOCIATES, PC
LLC                                         (404) 314-7664
(410) 444-1500                              Email: rlmcglasson@comcast.net
Email: garyeproctor@gmail.com


Sean D. O'Brien                             Shawn Nolan
PUBLIC INTERSET LITIGATION CLINIC           FEDERAL COMMUNITY DEFENDER
(816) 363-2795                              OFFICE, EDPA
Email: dplc@dplclinic.com                   (215) 928-0528
                                            Email: shawn_nolan@fd.org

Amy Gershenfeld Donnella                    Joseph William Luby
FEDERAL COMMUNITY DEFENDER                  FEDERAL PUBLIC DEFENDER/EDPA
OFFICE FOR THE EDPA                         (215) 928-0520
(215) 928-0520                              Email: joseph_luby@fd.org
Email: amy_donnella@fd.org


Elizabeth Hagerty                           David Victorson
HOGAN LOVELLS US LLP                        (202) 637-2061
(202) 637-3231                              HOGAN LOVELLS US LLP
Email: elizabeth.hagerty@hoganlovells.com   Email: David.Victorson@hoganlovells.com


                                            2

                                                                                      35
         Case
          Case1:19-mc-00145-TSC
               1:19-mc-00145-TSC Document
                                  Document55
                                           52 Filed
                                               Filed11/21/19
                                                     11/21/19 Page
                                                               Page36
                                                                    5 of 5
                                                                         68


 John D. Beck                                    Pieter Van Tol
 HOGAN LOVELLS US LLP                            HOGAN LOVELLS US LLP
 (212) 918-3000                                  (212) 918-3000
 Email: john.beck@hoganlovells.com               Email: Pieter.Vantol@hoganlovells.com

 Amy J. Lentz                                    Arin Smith
 STEPTOE & JOHNSON                               WILMER CUTLER PICKERING
 (202) 429-1320                                  (202) 663-6939
 Email: Alentz@steptoe.com                       Email: Arin.Smith@wilmerhale.com

 Ryan M. Chabot                                  Alan E. Schoenfeld
 WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
 (202) 663-6939                                  (202) 663-6939
 Email: Ryan.Chabot@wilmerhale.com               Email: Alan.Schoenfeld@wilmerhale.com

 Jon Jeffress                                    Timothy Kane
 KaiserDillon PLLC                               FEDERAL COMMUNITY DEFENDER
 202-640-2850                                    OFFICE, EDPA
 Email: jjeffress@kaiserdillon.com               (215) 928-0528
                                                 Email: timothy_kane@fd.org


                                            /s/ Jean Lin
                                            JEAN LIN




* No e-mail provided on the docket or counsel no longer with the identified firms.



                                                 3

                                                                                         36
         Case
         Case
          Case1:19-mc-00145-TSC
              1:19-mc-00145-TSC
               1:19-mc-00145-TSC Document
                                 Document
                                  Document55
                                          52-1
                                           51 Filed
                                               Filed
                                                 Filed
                                                     11/21/19
                                                      11/20/19
                                                       11/21/19Page
                                                                Page
                                                                 Page
                                                                    37
                                                                     11ofof1
                                                                           68
                                                                            1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane et al. v. Barr                 )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Bourgeois v. U.S. Dep’t of Justice, et al.,     )
12-cv-0782                                      )
                                                )
Lee v. Barr, 19-cv-2559                         )
                                                )
Purkey v. Barr, et al., 19-cv-03214             )
                                                )

                                              ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, the court hereby

GRANTS the Motions for Preliminary Injunction filed by the following individuals: Alfred

Bourgeois (ECF No. 2), Dustin Lee Honken (ECF No. 29), Daniel Lewis Lee (ECF No. 13), and

Wesley Ira Purkey (ECF No. 34).

        It is hereby ORDERED that Defendants (along with their respective successors in office,

officers, agents, servants, employees, attorneys, and anyone acting in concert with them) are

enjoined from executing Plaintiffs until further order of this court.

Date: November 20, 2019


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                                    1

                                                                                                  37
          Case
          Case
           Case1:19-mc-00145-TSC
               1:19-mc-00145-TSC
                1:19-mc-00145-TSC Document
                                  Document
                                   Document52-2
                                           55
                                            50 Filed
                                                Filed
                                                 Filed11/21/19
                                                      11/20/19
                                                       11/21/19 Page
                                                                Page
                                                                 Page38
                                                                     11of
                                                                        of
                                                                        of15
                                                                           68
                                                                           15



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
In the Matter of the                               )
Federal Bureau of Prisons’ Execution               )
Protocol Cases,                                    )
                                                   )
LEAD CASE: Roane et al. v. Barr                    )       Case No. 19-mc-145 (TSC)
                                                   )
THIS DOCUMENT RELATES TO:                          )
                                                   )
Bourgeois v. U.S. Dep’t of Justice, et al.,        )
12-cv-0782                                         )
                                                   )
Lee v. Barr, 19-cv-2559                            )
                                                   )
Purkey v. Barr, et al., 19-cv-03214                )
                                                   )

                                   MEMORANDUM OPINION

          On July 25th of this year, the U.S. Department of Justice (“DOJ”) announced plans to

execute five people. See Press Release, Dep’t of Justice, Federal Government to Resume Capital

Punishment After Nearly Two Decade Lapse (July 25, 2019), https://www.justice.gov/opa/

pr/federal-government-resume-capital-punishment-after-nearly-two-decade-lapse. The DOJ

intends to execute Daniel Lewis Lee on December 9, 2019; Lezmond Mitchell on December 11,

2019; Wesley Ira Purkey on December 13, 2019; Alfred Bourgeois on January 13, 2020; and

Dustin Lee Honken on January 15, 2020. Id. To implement these executions, the Federal

Bureau of Prisons (“BOP”) adopted a new execution protocol: the “2019 Protocol.” Id; (ECF No.

39-1 (“Administrative R.”) at 1021–1075).

          Four of the five individuals with execution dates 1 (collectively, “Plaintiffs”), have filed

complaints against the DOJ and BOP (collectively, “Defendants”), alleging that the 2019


1
    Mitchell has not filed a complaint in this court.
                                                       1

                                                                                                         38
       Case
       Case
        Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document
                                Document52-2
                                        55
                                         50 Filed
                                             Filed
                                              Filed11/21/19
                                                   11/20/19
                                                    11/21/19 Page
                                                             Page
                                                              Page39
                                                                  22of
                                                                     of
                                                                     of15
                                                                        68
                                                                        15



Protocol is unlawful and unconstitutional on numerous grounds. 2 See Purkey v. Barr, 19-cv-

03214 (D.D.C.), Doc. # 1 (Oct. 25, 2019); Lee v. Barr, 1:19-cv-02559 (D.D.C.), Doc. #1 (Aug.

23, 2019); Bourgeois v. U.S. Dep’t of Justice, et al., 1:12-cv-00782 (D.D.C.), Doc. # 1 (May 5,

2012); ECF. No. 38 (“Honken Compl.”). The court consolidated the cases and ordered Plaintiffs

to complete the necessary 30(b)(6) depositions on or before February 29, 2020 and to amend

their complaints on or before March 31, 2020. (See ECF No. 1 (“Consolidation Order”); Min.

Entry, Aug. 15, 2019.) Because Plaintiffs are scheduled to be executed before their claims can

be fully litigated, they have asked this court, pursuant to Federal Rule of Civil Procedure 65 and

Local Rule 65.1, to preliminarily enjoin the DOJ and BOP from executing them while they

litigate their claims. (ECF No. 34 (“Purkey Mot. for Prelim. Inj.”); ECF No. 29 (“Honken Mot.

for Prelim. Inj.”); ECF No. 13 (“Lee Mot. for Prelim. Inj.”); ECF No. 2 (“Bourgeois Mot. for

Prelim. Inj.”)) Having reviewed the parties’ filings, the record, and the relevant case law, and for

the reasons set forth below, the court hereby GRANTS Plaintiffs’ Motions for Preliminary

Injunction.

                                      I. BACKGROUND

       Beginning in 1937, Congress required federal executions to be conducted in the manner

prescribed by the state of conviction. See 50 Stat. § 304 (former 18 U.S.C. 542 (1937)),

recodified as 62 Stat. § 837 (former 18 U.S.C. 3566). After the Supreme Court instituted a de




2
  Bourgeois’ complaint was filed in 2012 and relates to a separate execution protocol. See
Bourgeois v. U.S. Dep’t of Justice, et al., 1:12-cv-00782 (D.D.C.), Doc. # 1 (May 5, 2012). In
addition, his Motion for Preliminary Injunction (ECF. No. 2 (“Bourgeois Mot. for Prelim. Inj.”))
does not articulate his bases for a preliminary injunction, but instead argues that a preliminary
injunction is warranted because the plaintiffs in the Roane litigation were granted a preliminary
injunction. Despite the shortcomings of Bourgeois’ briefing, this court has determined that he
meets the requirements of a preliminary injunction, as do the three other plaintiffs in the
consolidated case, whose motions are fully briefed.
                                                 2

                                                                                                       39
       Case
       Case
        Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document
                                Document52-2
                                        55
                                         50 Filed
                                             Filed
                                              Filed11/21/19
                                                   11/20/19
                                                    11/21/19 Page
                                                             Page
                                                              Page40
                                                                  33of
                                                                     of
                                                                     of15
                                                                        68
                                                                        15



facto moratorium on the death penalty in Furman v. Georgia, 408 U.S. 238, 239–40 (1972), and

then lifted it in Gregg v. Georgia, 428 U.S. 153, 187 (1976), Congress reinstated the death

penalty for certain federal crimes but did not specify a procedure for implementation. See Anti-

Drug Abuse Act of 1988, Pub. L. 100–690, § 7001, 102 Stat. 4181 (enacted Nov. 18, 1988).

Four years later, under the direction of then-Attorney General William Barr, the DOJ published a

proposed rule to establish a procedure for implementing executions. Implementation of Death

Sentences in Federal Cases, 57 Fed. Reg. 56536 (proposed Nov. 30, 1992). The proposed rule

noted that the repeal of the 1937 statute “left a need for procedures for obtaining and executing

death orders.” Id. The final rule, issued in 1993, provided a uniform method and place of

execution. See 58 Fed. Reg. 4898 (1993), codified at 28 C.F.R. pt. 26 (setting method of

execution as “intravenous injection of a lethal substance.”)

       But a year later, Congress reinstated the traditional approach of following state practices

through passage of the Federal Death Penalty Act (“FDPA”). See Pub. L. No. 103–322, 108

Stat. 1796 (1994), codified at 18 U.S.C. §§ 3591–3599. The FDPA establishes that the U.S.

Marshal “shall supervise implementation of the sentence in the manner prescribed by the law of

the State in which the sentence is imposed.” Id. § 3596(a). The FDPA provides no exceptions to

this rule and does not contemplate the establishment of a separate federal execution procedure.

Plaintiffs’ cases are governed by the FDPA because when the death penalty portions of the

ADAA were repealed in 2006, the FDPA was “effectively render[ed] . . . applicable to all federal

death-eligible offenses.” United States v. Barrett, 496 F.3d 1079, 1106 (10th Cir. 2007).

       Given the conflict between the FDPA’s state-by-state approach and the uniform federal

approach adopted by DOJ’s 1993 rule (28 C.F.R. pt. 26), the DOJ and BOP supported proposed

legislation to amend the FDPA to allow them to carry out executions under their own procedures.



                                                 3

                                                                                                     40
       Case
       Case
        Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document
                                Document52-2
                                        55
                                         50 Filed
                                             Filed
                                              Filed11/21/19
                                                   11/20/19
                                                    11/21/19 Page
                                                             Page
                                                              Page41
                                                                  44of
                                                                     of
                                                                     of15
                                                                        68
                                                                        15



One bill, for example, would have amended § 3596(a) to provide that the death sentence “shall

be implemented pursuant to regulations prescribed by the Attorney General.” H.R. 2359, 104th

Cong. § 1 (1995). In his written testimony supporting the bill, Assistant Attorney General

Andrew Fois wrote that “H.R. 2359 would allow Federal executions to be carried out . . .

pursuant to uniform Federal regulations” and that “amending 18 U.S.C. § 3596 [would] allow for

the implementation of Federal death sentences pursuant to Federal regulations promulgated by

the Attorney General.” Written Testimony on H.R. 2359 Before the Subcomm. on Crime of the

H. Comm. on the Judiciary, 104th Cong. 1 (1995) (Statement of Andrew Fois, Assistant Att’y

Gen. of the United States). None of the proposed amendments were enacted, and the FDPA

continues to require the federal government to carry out executions in the manner prescribed by

the states of conviction.

       In 2005, three individuals facing death sentences sued, alleging that their executions were

to be administered under an unlawful and unconstitutional execution protocol. Roane v.

Gonzales, 1:05-cv-02337 (D.D.C.), Doc. #1 ¶ 2. The court preliminarily enjoined their

executions. Roane, Doc. #5. Three other individuals on death row intervened, and the court

enjoined their executions. See Roane, Doc. #23, 27, 36, 38, 67, 68. A seventh individual on

death row subsequently intervened and had his execution enjoined as well. See id. Doc. #333.

During this litigation, the government produced a 50-page document (“2004 Main Protocol”)

outlining BOP execution procedures. Roane, Doc. #179–3. The 2004 Main Protocol cites 28

C.F.R. pt. 26 for authority and does not mention the FDPA. See id. at 1. The government then

produced two three-page addenda to the 2004 Main Protocol. See Roane, Doc. #177-1

(Addendum to Protocol, Aug. 1, 2008) (the “2008 Addendum”); Roane, Doc. #177-3

(Addendum to Protocol, July 1, 2007) (“2007 Addendum”). In 2011 the DOJ announced that the



                                                4

                                                                                                     41
       Case
       Case
        Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document
                                Document52-2
                                        55
                                         50 Filed
                                             Filed
                                              Filed11/21/19
                                                   11/20/19
                                                    11/21/19 Page
                                                             Page
                                                              Page42
                                                                  55of
                                                                     of
                                                                     of15
                                                                        68
                                                                        15



BOP did not have the drugs needed to implement the 2008 Addendum. See Letter from Office of

Attorney General to National Association of Attorneys General, (Mar. 4, 2011),

https://files.deathpenaltyinfo.org/legacy/documents/2011.03.04.Holder.Letter.pdf. The

government told the court that the BOP “has decided to modify its lethal injection protocol but

the protocol revisions have not yet been finalized.” Roane, Doc. #288 at 2. In response, the

court stayed the Roane litigation.

       No further action was taken in the cases for seven years, until July of this year, when

DOJ announced a new addendum to the execution protocol (“2019 Addendum”) (Administrative

R. at 870–871), that replaces the three-drug protocol of the 2008 Addendum with a single drug:

pentobarbital sodium. See id at ¶ C. In addition to the 2019 Addendum, the BOP adopted a new

protocol to replace the 2004 Main Protocol (the 2019 Main Protocol). (Administrative R. at

1021–1075.)

       The court held a status conference in the Roane action on August 15, 2019. (See Min.

Entry, Aug. 15, 2019). In addition to the Roane plaintiffs, the court heard from counsel for three

other death-row inmates, including Bourgeois, all of whom cited the need for additional

discovery on the new protocol. (See ECF No. 12 (“Status Hr’g Tr.”)). The government

indicated that it was unwilling to stay the executions, and the court bifurcated discovery and

ordered Plaintiffs to complete 30(b)(6) depositions by February 28, 2020 and to file amended

complaints by March 31, 2020. (See Min. Entry, Aug. 15, 2019.)

       Lee filed a complaint challenging the 2019 Addendum on August 23, 2019 (see Lee v.

Barr, 1:19-cv-02559 (D.D.C.), Doc. 1), and a motion for a preliminary injunction on September

27, 2019, (Lee Mot. for Prelim. Inj.). On August 29, 2019 Bourgeois moved to preliminarily

enjoin his execution. (Bourgeois Mot. for Prelim. Inj.) Honken filed an unopposed motion to



                                                 5

                                                                                                     42
       Case
       Case
        Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document
                                Document52-2
                                        55
                                         50 Filed
                                             Filed
                                              Filed11/21/19
                                                   11/20/19
                                                    11/21/19 Page
                                                             Page
                                                              Page43
                                                                  66of
                                                                     of
                                                                     of15
                                                                        68
                                                                        15



intervene in Lee v. Barr, which was granted. (ECF No. 26. (“Honken Mot. to Intervene”).) He

then filed a motion for a preliminary injunction on November 5, 2019. (Honken Mot. for Prelim.

Inj.) Purkey filed a complaint and a motion for preliminary injunction under a separate case

number, 1:19-cv-03214, which was consolidated with Roane. Thus, the court now has before it

four fully briefed motions to preliminarily enjoin the DOJ and BOP from executing Lee, Purkey,

Bourgeois, and Honken.

                                          II. ANALYSIS

       A preliminary injunction is an “extraordinary remedy” that is “never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553

U.S. 674, 689–90 (2008)). Courts consider four factors on a motion for a preliminary injunction:

(1) the likelihood of plaintiff’s success on the merits, (2) the threat of irreparable harm to the

plaintiff absent an injunction, (3) the balance of equities, and (4) the public interest. Id. at 20

(citations omitted); John Doe Co. v. Consumer Fin. Prot. Bureau, 849 F.3d 1129, 1131 (D.C.

Cir. 2017). The D.C. Circuit has traditionally evaluated claims for injunctive relief on a sliding

scale, such that “a strong showing on one factor could make up for a weaker showing on

another.” Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011). It has been suggested,

however, that a movant’s showing regarding success on the merits “is an independent, free-

standing requirement for a preliminary injunction.” Id. at 393 (quoting Davis v. Pension Ben.

Guar. Corp., 571 F.3d 1288, 1296 (D.C. Cir. 2009) (Kavanaugh, J., concurring)). Here,

Plaintiffs’ claims independently satisfy the merits requirement.

       A. Likelihood of Success on the Merits

       Plaintiffs allege, inter alia, that the 2019 Protocol exceeds statutory authority and

therefore under the Administrative Procedure Act (“APA”), it must be set aside. Under the APA,



                                                   6

                                                                                                      43
        Case
        Case
         Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC
              1:19-mc-00145-TSC Document
                                Document
                                 Document52-2
                                         55
                                          50 Filed
                                              Filed
                                               Filed11/21/19
                                                    11/20/19
                                                     11/21/19 Page
                                                              Page
                                                               Page44
                                                                   77of
                                                                      of
                                                                      of15
                                                                         68
                                                                         15



a reviewing court “shall . . . hold unlawful and set aside agency action, findings, and conclusions

found to be . . . in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right.” 5 U.S.C. § 706(2)(C). Plaintiffs argue that the 2019 Protocol exceeds statutory authority

by establishing a single procedure for all federal executions rather than using the FDPA’s state-

prescribed procedure. (Purkey Mot. for Prelim. Inj. at 16; Honken Mot. for Prelim. Inj. at 34–35;

Lee Mot. for Prelim. Inj. at 5–6, 17). Given that the FDPA expressly requires the federal

government to implement executions in the manner prescribed by the state of conviction, this

court finds Plaintiffs have shown a likelihood of success on the merits as to this claim.

        Defendants argue that the 2019 Protocol “is not contrary to the FDPA” because the

authority given to DOJ and BOP through § 3596(a) of the FDPA “necessarily includes the

authority to specify . . . procedures for carrying out the death sentence.” (ECF No. 16 (“Defs.

Mot. in Opp. To Lee Mot. for Prelim. Inj.”) at 34.) Section 3596(a) states:

                When the [death] sentence is to be implemented, the Attorney
                General shall release the person sentenced to death to the custody of
                a United States marshal, who shall supervise implementation of the
                sentence in the manner prescribed by the law of the State in which
                the sentence is imposed. If the law of the State does not provide for
                implementation of a sentence of death, the court shall designate
                another State, the law of which does provide for the implementation
                of a sentence of death, and the sentence shall be implemented in the
                latter State in the manner prescribed by such law.

        18 U.S.C. § 3596(a) (emphasis added). Because a United States Marshal is to

“supervise” the process, it does appear that at least some authority is granted to the Marshal. But

it goes too far to say that such authority necessarily includes the authority to decide procedures

without reference to state policy. The statute expressly provides that “the implementation of the

sentence” shall be done “in the manner” prescribed by state law. Id. Thus, as between states and

federal agencies, the FDPA gives decision-making authority regarding “implementation” to the



                                                    7

                                                                                                          44
       Case
       Case
        Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document
                                Document52-2
                                        55
                                         50 Filed
                                             Filed
                                              Filed11/21/19
                                                   11/20/19
                                                    11/21/19 Page
                                                             Page
                                                              Page45
                                                                  88of
                                                                     of
                                                                     of15
                                                                        68
                                                                        15



former. Accordingly, the 2019 Protocol’s uniform procedure approach very likely exceeds the

authority provided by the FDPA.

       Defendants contest the meaning of the words “implementation” and “manner.” As they

interpret § 3596(a), Congress only gave the states the authority to decide the “method” of

execution, e.g., whether to use lethal injection or an alternative, not the authority to decide

additional procedural details such as the substance to be injected or the safeguards taken during

the injection. The court finds this reading implausible. First, the statute does not refer to the

“method” of execution, a word with particular meaning in the death penalty context. See id.

Instead, it requires that the “implementation” of a death sentence be done in the “manner”

prescribed by the state of conviction. Id. “Manner” means “a mode of procedure or way of

acting.” Manner, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 756 (11th ed. 2014.) The

statute’s use of the word “manner” thus includes not just execution method but also execution

procedure. To adopt Defendants’ interpretation of “manner” would ignore its plain meaning. As

one district court concluded, “the implementation of the death sentence [under the FDPA]

involves a process which includes more than just the method of execution utilized.” United

States v. Hammer, 121 F. Supp. 2d 794, 798 (M.D. Pa. 2000). 3



3
  Defendants cite three cases to suggest that “manner” means “method”: Higgs v. United States,
711 F. Supp. 2d 479, 556 (D. Md. 2010); United States v. Bourgeois, 423 F.3d 501 (5th Cir.
2005); and United States v. Fell, No. 5:0-cr-12-01, 2018 WL 7270622 (D. Vt. Aug. 7 2018).
Higgs interpreted the FDPA to require the federal government to follow a state’s chosen method
of execution but not to follow any other state procedure. 711 F. Supp. 2d at 556. This
interpretation, however, was stated in dicta and is not supported by persuasive reasoning. Id.
Bourgeois did not reach the question of what the words “implementation” and “manner” mean in
18 U.S.C. § 3596(a). 423 F.3d 501 (5th Cir. 2005). Instead, it evaluated only whether the
sentence violated Texas law. Id. at 509. The opinion appeared to assume that § 3596(a) only
requires the federal government to follow the state-prescribed method of execution, but it
provided no basis for that assumption. Id.at 509. In Fell, the district court held that the creation
of a federal death chamber does not violate the FDPA. Fell, slip op., at 4. This holding affirms
the notion that the federal government has some authority in execution procedure (such as the
                                                  8

                                                                                                       45
        Case
        Case
         Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC
              1:19-mc-00145-TSC Document
                                Document
                                 Document52-2
                                         55
                                          50 Filed
                                              Filed
                                               Filed11/21/19
                                                    11/20/19
                                                     11/21/19 Page
                                                              Page
                                                               Page46
                                                                   99of
                                                                      of
                                                                      of15
                                                                         68
                                                                         15



        Moreover, legislative efforts to amend the FDPA further support this court’s

interpretation of the terms “manner” and “implementation.” As noted above, in 1995, the year

after the FDPA became law, the DOJ supported bills amending the statute to allow the DOJ and

BOP to create a uniform method of execution, indicating that the FDPA as drafted did not permit

federal authorities to establish a uniform procedure. The amendments were never enacted.

        Defendants argue that reading the FDPA as requiring adherence to more than the state’s

prescribed method of execution leads to absurd results. (See, e.g., Defs. Mot. in Opp. to Purkey

Mot. for Prelim. Inj. at 28.) They contend that if the state’s choice of drug is to be followed, the

federal government would have to “stock all possible lethal agents used by the States.” Id. But

the FDPA contemplates and provides for this very situation: it permits the United States Marshal

to allow the assistance of a state or local official and to use state and local facilities. 18 U.S.C.

§ 3596(a). Moreover, the practice of following state procedure and using state facilities has a

long history in the United States. Before the modern death penalty, the relevant statute provided

that the:

                manner of inflicting the punishment of death shall be the manner
                prescribed by the laws of the State within which the sentence is
                imposed. The United States marshal charged with the execution of
                the sentence may use available State or local facilities and the
                services of an appropriate State or local official . . .

50 Stat. § 304 (former 18 U.S.C. 542 (1937)), recodified as 62 Stat. § 837 (former 18 U.S.C.

3566) (1948). The federal government carried out executions in accordance with this statute for

decades, including those of Julius and Ethel Rosenberg in New York’s Sing Sing prison, and

Victor Feguer in the Iowa State Penitentiary. See Feguer v. United States, 302 F.2d 214, 216




place of execution), but it does not conflict with the proposition that the FDPA requires the
federal government to follow state procedure as to more than simply the method of execution.
                                                   9

                                                                                                        46
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document52-2
                                         50 Filed
                                         55  Filed11/21/19
                                                  11/20/19
                                                   11/21/19 Page
                                                             Page47
                                                                 10
                                                                  10ofof68
                                                                        15
                                                                         15



(8th Cir. 1962) (noting sentence of death by hanging imposed pursuant to § 3566 and Iowa law);

Rosenberg v. Carroll, 99 F. Supp. 630, 632 (S.D.N.Y. 1951) (applying § 3566 to uphold state

law confinement prior to execution). Thus, far from creating absurd results, requiring the federal

government to follow more than just the state’s method of execution is consistent with other

sections of the statute and with historical practices. For all these reasons, this court finds that the

FDPA does not authorize the creation of a single implementation procedure for federal

executions.

       Defendants argue that the 2019 Protocol derives authority from 28 C.F.R. § 26.3(a),

which provides that executions are to be carried out at the time and place designated by the

Director of the BOP, at a federal penal or correctional institution, and by injection of a lethal

substance or substances under the direction of the U.S. Marshal. (Defs. Mot. in Opp. to Lee Mot.

for Prelim. Inj. at 31.) However, this argument is undercut by the fact that, as with the 2019

Protocol itself, 28 C.F.R. Pt. 26 also conflicts with the FDPA. As noted above, 28 C.F.R. Pt. 26

was promulgated in 1993 (before the FDPA was enacted) to implement the Anti-Drug Abuse Act

of 1988, 21 U.S.C. § 848(e) (the “ADAA”), which does not specify how federal executions are

to be carried out. 28 C.F.R. § 26.3(a) filled that gap by providing an implementation procedure.

But when Congress passed its own requirements for the implementation procedure in the FDPA,

those requirements conflicted with 28 C.F.R. § 26.3(a).

       Defendants concede that “where a regulation contradicts a statute, the latter prevails.”

(Defs. Mot. in Opp. to Lee Mot. for Prelim. Inj. at 31.) They argue instead that the regulation

does not conflict with the FDPA as applied to Plaintiffs because lethal injection (the method

required by 28 C.F.R. § 26.3(a)(4)) is either permitted or required in the Plaintiffs’ states of




                                                  10

                                                                                                          47
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document52-2
                                         50 Filed
                                         55  Filed11/21/19
                                                  11/20/19
                                                   11/21/19 Page
                                                             Page48
                                                                 11
                                                                  11ofof68
                                                                        15
                                                                         15



conviction (Texas, Arkansas, Missouri, and Indiana 4). (ECF No. 37 (“Defs. Mot. in Opp. to

Purkey Mot. for Prelim. Inj.”) at 26–27; ECF No. 36 (“Defs. Mot. in Opp. to Honken Mot. for

Prelim. Inj.”) at 19–20; Defs. Mot. in Opp. to Lee Mot. for Prelim. Inj at 31–32.) 5 Two of those

states—Texas and Missouri—use a single dose of pentobarbital for executions. (Administrative

R. at 99, 104.)

        But this overlap does not, in and of itself, reconcile 28 C.F.R. pt. 26 with the FDPA. 28

C.F.R. Pt. 26 remains inconsistent with the FDPA because it establishes a single federal

procedure, while the FDPA requires state-prescribed procedures. In addition, 28 C.F.R. §

26.3(a)(2) requires use of a federal facility, while the FDPA permits the use of state facilities.

Compare 28 C.F.R. § 26.3(a)(2) with 18 U.S.C. § 3597. There are also inconsistencies between

the FDPA’s required state procedures and the 2019 Protocol. For example, states of conviction

establish specific and varied safeguards on how the intravenous catheter is to be inserted. 6 The

2019 Protocol, however, provides only that the method for insertion of the IV is to be selected

based on the training, experience, or recommendation of execution personnel. (Administrative

R. at 872.) Thus, the fact that the states of conviction and 28 C.F.R. § 26.3(a) all prescribe lethal

injection as the method of execution is not enough to establish that the regulation is valid as

applied to Plaintiffs.




4
 Honken was convicted in Iowa, which does not have a death penalty. The FDPA requires a
court to designate a death penalty state for any individual convicted in a state without the death
penalty, and the court designated Indiana. (Honken Mot. for Prelim. Inj. at 37.)
5
  Defendants do not assert this argument as to Bourgeois (likely because he did not raise 28
C.F.R. Part 26 in his motions), but does include Texas’ execution protocol—which requires
lethal injection—in the Administrative Record. (Administrative R. at 83-91.)
6
 See, e.g., Administrative R. at 90-91 (Texas); Administrative R. at 70-71 (Missouri); Honken
Mot. for Prelim. Inj. Ex. 6 at 16–17 (Indiana).
                                                 11

                                                                                                        48
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document52-2
                                         50 Filed
                                         55  Filed11/21/19
                                                  11/20/19
                                                   11/21/19 Page
                                                             Page49
                                                                 12
                                                                  12ofof68
                                                                        15
                                                                         15



       Defendants further argue that even if 28 C.F.R. § 26.3(a) did not conflict with the FDPA

by requiring lethal injection, the DOJ would still adopt lethal injection as its method of execution

for these Plaintiffs. (See e.g., Defs. Mot. in Opp. to Lee Mot. for Prelim. Inj at 32–33.) On this

basis, they ask the court to sever section 26.3(a)(4)—which establishes lethal injection as the

federal method—and affirm the rest of 28 C.F.R. § 26.3(a). Id. Defendants cite Am. Petroleum

Inst. V. EPA, 862 F.3d 50 (D.C. Cir. 2017), for the proposition that the court “will sever and

affirm a portion of an administrative regulation” if it can say “without any substantial doubt that

the agency would have adopted the severed portion on its own.” Id. at 71 (emphasis added). The

court declines to take this approach for several reasons. First, it is premised on the strained

reading of the FDPA that this court has already rejected. Moreover, the court cannot say

“without any substantial doubt” that DOJ “would have adopted the severed portion on its own.”

Id. Even were the court to engage in such speculation, it seems plausible that if 28 C.F.R. §

26.3(a) instructed the BOP to follow state procedure, rather than to implement lethal injection,

that BOP would in fact adopt whatever specific procedures were required by each state. Finally,

even if the court severed the language in 28 C.F.R. § 26.3(a) that conflicts with the FDPA,

another problem would arise: that is the very language that purportedly authorizes the creation of

a single federal procedure. If the court severs it, then 28 C.F.R. § 26.3(a) would no longer

contain the support for a single federal procedure that Defendants claim it does.

       More importantly, Defendants’ arguments regarding the regulation’s applicability to

these Plaintiffs take us far afield from the task at hand. The arguments do not control the court’s

inquiry of whether the 2019 Protocol exceeds statutory authority. Based on the reasoning set

forth above, this court finds that insofar as the 2019 Protocol creates a single implementation

procedure it is not authorized by the FDPA. This court further finds that because 28 C.F.R. §



                                                 12

                                                                                                       49
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document52-2
                                         50 Filed
                                         55  Filed11/21/19
                                                  11/20/19
                                                   11/21/19 Page
                                                             Page50
                                                                 13
                                                                  13ofof68
                                                                        15
                                                                         15



26.3 directly conflicts with the FDPA, it does not provide the necessary authority for the 2019

Protocol’s uniform procedure. There is no statute that gives the BOP or DOJ the authority to

establish a single implementation procedure for all federal executions. To the contrary,

Congress, through the FDPA, expressly reserved those decisions for the states of conviction.

Thus, Plaintiffs have established a likelihood of success on the merits of their claim that the 2019

Protocol exceeds statutory authority. Given this finding, the court need not reach Plaintiffs’

other claims.

       B. Irreparable Harm

       To constitute irreparable harm, “the harm must be certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief to prevent

irreparable harm,” and it “must be beyond remediation.” League of Women Voters of U.S. v.

Newby, 838 F. 3d 1, 7–8 (D.C. Cir. 2016) (citing Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006)) (internal quotation marks and brackets omitted).

Here, absent a preliminary injunction, Plaintiffs would be unable to pursue their claims,

including the claim that the 2019 Protocol lacks statutory authority, and would therefore be

executed under a procedure that may well be unlawful. This harm is manifestly irreparable.

        Other courts in this Circuit have found irreparable harm in similar circumstances. See,

e.g., Damus v. Nielsen, 313 F. Supp. 3d 317, 342 (D.D.C. 2018) (finding irreparable injury where

plaintiffs faced detention under challenged regulations); Stellar IT Sols., Inc. v. U.S.C.I.S., Civ.

A. No. 18-2015 (RC), 2018 WL 6047413, at *11 (D.D.C. Nov. 19, 2018) (finding irreparable

injury where plaintiff would be forced to leave the country under challenged regulations); FBME

Bank Ltd. v. Lew, 125 F. Supp. 3d 109, 126–27 (D.D.C. 2015) (finding irreparable injury where

challenged regulations would threaten company’s existence); N. Mariana Islands v. United



                                                 13

                                                                                                       50
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document52-2
                                         50 Filed
                                         55  Filed11/21/19
                                                  11/20/19
                                                   11/21/19 Page
                                                             Page51
                                                                 14
                                                                  14ofof68
                                                                        15
                                                                         15



States, 686 F. Supp. 2d 7, 19 (D.D.C. 2009) (finding irreparable injury when challenged

regulations would limit guest workers).

        Plaintiffs have clearly shown that, absent injunctive relief, they will suffer the irreparable

harm of being executed under a potentially unlawful procedure before their claims can be fully

adjudicated. Given this showing, the court need not reach the various other irreparable harms

that Plaintiffs allege.

        C. Balance of Equities

        Defendants assert that if the court preliminarily enjoins the 2019 Protocol they will suffer

the harm of a delayed execution date. (See, e.g., Def. Mot. in Opp. to Purkey Mot. for Prelim.

Inj. at 43.) While the government does have a legitimate interest in the finality of criminal

proceedings, the eight years that it waited to establish a new protocol undermines its arguments

regarding the urgency and weight of that interest. Other courts have found “little potential for

injury” as a result of a delayed execution date. See, e.g., Harris v. Johnson, 323 F. Supp. 2d 797,

809 (S.D. Tex. 2004). This court agrees that the potential harm to the government caused by a

delayed execution is not substantial.

        D. Public Interest

        The public interest is not served by executing individuals before they have had the

opportunity to avail themselves of legitimate procedures to challenge the legality of their

executions. On the other hand, “[t]he public interest is served when administrative agencies

comply with their obligations under the APA.” N. Mariana Islands, 686 F. Supp. 2d at 21.

Accordingly, this court finds that the public interest is served by preliminarily enjoining the

execution of the four Plaintiffs because it will allow them to determine whether administrative

agencies acted within their delegated authority, and to ensure that they do so in the future.



                                                  14

                                                                                                         51
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document52-2
                                         50 Filed
                                         55  Filed11/21/19
                                                  11/20/19
                                                   11/21/19 Page
                                                             Page52
                                                                 15
                                                                  15ofof68
                                                                        15
                                                                         15



                                        III. CONCLUSION

       This court finds that at least one of Plaintiffs’ claims has a likelihood of success on the

merits and that absent a preliminary injunction, they will suffer irreparable harm. It further finds

that the likely harm that Plaintiffs would suffer if this court does not grant injunctive relief far

outweighs any potential harm to the Defendants. Finally, because the public is not served by

short-circuiting legitimate judicial process, and is greatly served by attempting to ensure that the

most serious punishment is imposed lawfully, this court finds that it is in the public interest to

issue a preliminary injunction. Accordingly, each of Plaintiffs’ motions for preliminary

injunctions is hereby GRANTED.




                                                  15

                                                                                                       52
         Case
          Case1:19-mc-00145-TSC
               1:19-mc-00145-TSC Document
                                  Document55
                                           51 Filed
                                               Filed11/21/19
                                                     11/20/19 Page
                                                               Page53
                                                                    1 of 1
                                                                         68



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane et al. v. Barr                 )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Bourgeois v. U.S. Dep’t of Justice, et al.,     )
12-cv-0782                                      )
                                                )
Lee v. Barr, 19-cv-2559                         )
                                                )
Purkey v. Barr, et al., 19-cv-03214             )
                                                )

                                              ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, the court hereby

GRANTS the Motions for Preliminary Injunction filed by the following individuals: Alfred

Bourgeois (ECF No. 2), Dustin Lee Honken (ECF No. 29), Daniel Lewis Lee (ECF No. 13), and

Wesley Ira Purkey (ECF No. 34).

        It is hereby ORDERED that Defendants (along with their respective successors in office,

officers, agents, servants, employees, attorneys, and anyone acting in concert with them) are

enjoined from executing Plaintiffs until further order of this court.

Date: November 20, 2019


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                                    1

                                                                                                  53
          Case
          Case1:19-mc-00145-TSC
               1:19-mc-00145-TSC Document
                                 Document55
                                          50 Filed
                                             Filed11/21/19
                                                   11/20/19 Page
                                                            Page54
                                                                 1 of
                                                                    of15
                                                                       68



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
In the Matter of the                               )
Federal Bureau of Prisons’ Execution               )
Protocol Cases,                                    )
                                                   )
LEAD CASE: Roane et al. v. Barr                    )       Case No. 19-mc-145 (TSC)
                                                   )
THIS DOCUMENT RELATES TO:                          )
                                                   )
Bourgeois v. U.S. Dep’t of Justice, et al.,        )
12-cv-0782                                         )
                                                   )
Lee v. Barr, 19-cv-2559                            )
                                                   )
Purkey v. Barr, et al., 19-cv-03214                )
                                                   )

                                   MEMORANDUM OPINION

          On July 25th of this year, the U.S. Department of Justice (“DOJ”) announced plans to

execute five people. See Press Release, Dep’t of Justice, Federal Government to Resume Capital

Punishment After Nearly Two Decade Lapse (July 25, 2019), https://www.justice.gov/opa/

pr/federal-government-resume-capital-punishment-after-nearly-two-decade-lapse. The DOJ

intends to execute Daniel Lewis Lee on December 9, 2019; Lezmond Mitchell on December 11,

2019; Wesley Ira Purkey on December 13, 2019; Alfred Bourgeois on January 13, 2020; and

Dustin Lee Honken on January 15, 2020. Id. To implement these executions, the Federal

Bureau of Prisons (“BOP”) adopted a new execution protocol: the “2019 Protocol.” Id; (ECF No.

39-1 (“Administrative R.”) at 1021–1075).

          Four of the five individuals with execution dates 1 (collectively, “Plaintiffs”), have filed

complaints against the DOJ and BOP (collectively, “Defendants”), alleging that the 2019


1
    Mitchell has not filed a complaint in this court.
                                                       1

                                                                                                         54
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page55
                                                               2 of
                                                                  of15
                                                                     68



Protocol is unlawful and unconstitutional on numerous grounds. 2 See Purkey v. Barr, 19-cv-

03214 (D.D.C.), Doc. # 1 (Oct. 25, 2019); Lee v. Barr, 1:19-cv-02559 (D.D.C.), Doc. #1 (Aug.

23, 2019); Bourgeois v. U.S. Dep’t of Justice, et al., 1:12-cv-00782 (D.D.C.), Doc. # 1 (May 5,

2012); ECF. No. 38 (“Honken Compl.”). The court consolidated the cases and ordered Plaintiffs

to complete the necessary 30(b)(6) depositions on or before February 29, 2020 and to amend

their complaints on or before March 31, 2020. (See ECF No. 1 (“Consolidation Order”); Min.

Entry, Aug. 15, 2019.) Because Plaintiffs are scheduled to be executed before their claims can

be fully litigated, they have asked this court, pursuant to Federal Rule of Civil Procedure 65 and

Local Rule 65.1, to preliminarily enjoin the DOJ and BOP from executing them while they

litigate their claims. (ECF No. 34 (“Purkey Mot. for Prelim. Inj.”); ECF No. 29 (“Honken Mot.

for Prelim. Inj.”); ECF No. 13 (“Lee Mot. for Prelim. Inj.”); ECF No. 2 (“Bourgeois Mot. for

Prelim. Inj.”)) Having reviewed the parties’ filings, the record, and the relevant case law, and for

the reasons set forth below, the court hereby GRANTS Plaintiffs’ Motions for Preliminary

Injunction.

                                      I. BACKGROUND

       Beginning in 1937, Congress required federal executions to be conducted in the manner

prescribed by the state of conviction. See 50 Stat. § 304 (former 18 U.S.C. 542 (1937)),

recodified as 62 Stat. § 837 (former 18 U.S.C. 3566). After the Supreme Court instituted a de




2
  Bourgeois’ complaint was filed in 2012 and relates to a separate execution protocol. See
Bourgeois v. U.S. Dep’t of Justice, et al., 1:12-cv-00782 (D.D.C.), Doc. # 1 (May 5, 2012). In
addition, his Motion for Preliminary Injunction (ECF. No. 2 (“Bourgeois Mot. for Prelim. Inj.”))
does not articulate his bases for a preliminary injunction, but instead argues that a preliminary
injunction is warranted because the plaintiffs in the Roane litigation were granted a preliminary
injunction. Despite the shortcomings of Bourgeois’ briefing, this court has determined that he
meets the requirements of a preliminary injunction, as do the three other plaintiffs in the
consolidated case, whose motions are fully briefed.
                                                 2

                                                                                                       55
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page56
                                                               3 of
                                                                  of15
                                                                     68



facto moratorium on the death penalty in Furman v. Georgia, 408 U.S. 238, 239–40 (1972), and

then lifted it in Gregg v. Georgia, 428 U.S. 153, 187 (1976), Congress reinstated the death

penalty for certain federal crimes but did not specify a procedure for implementation. See Anti-

Drug Abuse Act of 1988, Pub. L. 100–690, § 7001, 102 Stat. 4181 (enacted Nov. 18, 1988).

Four years later, under the direction of then-Attorney General William Barr, the DOJ published a

proposed rule to establish a procedure for implementing executions. Implementation of Death

Sentences in Federal Cases, 57 Fed. Reg. 56536 (proposed Nov. 30, 1992). The proposed rule

noted that the repeal of the 1937 statute “left a need for procedures for obtaining and executing

death orders.” Id. The final rule, issued in 1993, provided a uniform method and place of

execution. See 58 Fed. Reg. 4898 (1993), codified at 28 C.F.R. pt. 26 (setting method of

execution as “intravenous injection of a lethal substance.”)

       But a year later, Congress reinstated the traditional approach of following state practices

through passage of the Federal Death Penalty Act (“FDPA”). See Pub. L. No. 103–322, 108

Stat. 1796 (1994), codified at 18 U.S.C. §§ 3591–3599. The FDPA establishes that the U.S.

Marshal “shall supervise implementation of the sentence in the manner prescribed by the law of

the State in which the sentence is imposed.” Id. § 3596(a). The FDPA provides no exceptions to

this rule and does not contemplate the establishment of a separate federal execution procedure.

Plaintiffs’ cases are governed by the FDPA because when the death penalty portions of the

ADAA were repealed in 2006, the FDPA was “effectively render[ed] . . . applicable to all federal

death-eligible offenses.” United States v. Barrett, 496 F.3d 1079, 1106 (10th Cir. 2007).

       Given the conflict between the FDPA’s state-by-state approach and the uniform federal

approach adopted by DOJ’s 1993 rule (28 C.F.R. pt. 26), the DOJ and BOP supported proposed

legislation to amend the FDPA to allow them to carry out executions under their own procedures.



                                                 3

                                                                                                     56
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page57
                                                               4 of
                                                                  of15
                                                                     68



One bill, for example, would have amended § 3596(a) to provide that the death sentence “shall

be implemented pursuant to regulations prescribed by the Attorney General.” H.R. 2359, 104th

Cong. § 1 (1995). In his written testimony supporting the bill, Assistant Attorney General

Andrew Fois wrote that “H.R. 2359 would allow Federal executions to be carried out . . .

pursuant to uniform Federal regulations” and that “amending 18 U.S.C. § 3596 [would] allow for

the implementation of Federal death sentences pursuant to Federal regulations promulgated by

the Attorney General.” Written Testimony on H.R. 2359 Before the Subcomm. on Crime of the

H. Comm. on the Judiciary, 104th Cong. 1 (1995) (Statement of Andrew Fois, Assistant Att’y

Gen. of the United States). None of the proposed amendments were enacted, and the FDPA

continues to require the federal government to carry out executions in the manner prescribed by

the states of conviction.

       In 2005, three individuals facing death sentences sued, alleging that their executions were

to be administered under an unlawful and unconstitutional execution protocol. Roane v.

Gonzales, 1:05-cv-02337 (D.D.C.), Doc. #1 ¶ 2. The court preliminarily enjoined their

executions. Roane, Doc. #5. Three other individuals on death row intervened, and the court

enjoined their executions. See Roane, Doc. #23, 27, 36, 38, 67, 68. A seventh individual on

death row subsequently intervened and had his execution enjoined as well. See id. Doc. #333.

During this litigation, the government produced a 50-page document (“2004 Main Protocol”)

outlining BOP execution procedures. Roane, Doc. #179–3. The 2004 Main Protocol cites 28

C.F.R. pt. 26 for authority and does not mention the FDPA. See id. at 1. The government then

produced two three-page addenda to the 2004 Main Protocol. See Roane, Doc. #177-1

(Addendum to Protocol, Aug. 1, 2008) (the “2008 Addendum”); Roane, Doc. #177-3

(Addendum to Protocol, July 1, 2007) (“2007 Addendum”). In 2011 the DOJ announced that the



                                                4

                                                                                                     57
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page58
                                                               5 of
                                                                  of15
                                                                     68



BOP did not have the drugs needed to implement the 2008 Addendum. See Letter from Office of

Attorney General to National Association of Attorneys General, (Mar. 4, 2011),

https://files.deathpenaltyinfo.org/legacy/documents/2011.03.04.Holder.Letter.pdf. The

government told the court that the BOP “has decided to modify its lethal injection protocol but

the protocol revisions have not yet been finalized.” Roane, Doc. #288 at 2. In response, the

court stayed the Roane litigation.

       No further action was taken in the cases for seven years, until July of this year, when

DOJ announced a new addendum to the execution protocol (“2019 Addendum”) (Administrative

R. at 870–871), that replaces the three-drug protocol of the 2008 Addendum with a single drug:

pentobarbital sodium. See id at ¶ C. In addition to the 2019 Addendum, the BOP adopted a new

protocol to replace the 2004 Main Protocol (the 2019 Main Protocol). (Administrative R. at

1021–1075.)

       The court held a status conference in the Roane action on August 15, 2019. (See Min.

Entry, Aug. 15, 2019). In addition to the Roane plaintiffs, the court heard from counsel for three

other death-row inmates, including Bourgeois, all of whom cited the need for additional

discovery on the new protocol. (See ECF No. 12 (“Status Hr’g Tr.”)). The government

indicated that it was unwilling to stay the executions, and the court bifurcated discovery and

ordered Plaintiffs to complete 30(b)(6) depositions by February 28, 2020 and to file amended

complaints by March 31, 2020. (See Min. Entry, Aug. 15, 2019.)

       Lee filed a complaint challenging the 2019 Addendum on August 23, 2019 (see Lee v.

Barr, 1:19-cv-02559 (D.D.C.), Doc. 1), and a motion for a preliminary injunction on September

27, 2019, (Lee Mot. for Prelim. Inj.). On August 29, 2019 Bourgeois moved to preliminarily

enjoin his execution. (Bourgeois Mot. for Prelim. Inj.) Honken filed an unopposed motion to



                                                 5

                                                                                                     58
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page59
                                                               6 of
                                                                  of15
                                                                     68



intervene in Lee v. Barr, which was granted. (ECF No. 26. (“Honken Mot. to Intervene”).) He

then filed a motion for a preliminary injunction on November 5, 2019. (Honken Mot. for Prelim.

Inj.) Purkey filed a complaint and a motion for preliminary injunction under a separate case

number, 1:19-cv-03214, which was consolidated with Roane. Thus, the court now has before it

four fully briefed motions to preliminarily enjoin the DOJ and BOP from executing Lee, Purkey,

Bourgeois, and Honken.

                                          II. ANALYSIS

       A preliminary injunction is an “extraordinary remedy” that is “never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553

U.S. 674, 689–90 (2008)). Courts consider four factors on a motion for a preliminary injunction:

(1) the likelihood of plaintiff’s success on the merits, (2) the threat of irreparable harm to the

plaintiff absent an injunction, (3) the balance of equities, and (4) the public interest. Id. at 20

(citations omitted); John Doe Co. v. Consumer Fin. Prot. Bureau, 849 F.3d 1129, 1131 (D.C.

Cir. 2017). The D.C. Circuit has traditionally evaluated claims for injunctive relief on a sliding

scale, such that “a strong showing on one factor could make up for a weaker showing on

another.” Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011). It has been suggested,

however, that a movant’s showing regarding success on the merits “is an independent, free-

standing requirement for a preliminary injunction.” Id. at 393 (quoting Davis v. Pension Ben.

Guar. Corp., 571 F.3d 1288, 1296 (D.C. Cir. 2009) (Kavanaugh, J., concurring)). Here,

Plaintiffs’ claims independently satisfy the merits requirement.

       A. Likelihood of Success on the Merits

       Plaintiffs allege, inter alia, that the 2019 Protocol exceeds statutory authority and

therefore under the Administrative Procedure Act (“APA”), it must be set aside. Under the APA,



                                                   6

                                                                                                      59
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page60
                                                               7 of
                                                                  of15
                                                                     68



a reviewing court “shall . . . hold unlawful and set aside agency action, findings, and conclusions

found to be . . . in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right.” 5 U.S.C. § 706(2)(C). Plaintiffs argue that the 2019 Protocol exceeds statutory authority

by establishing a single procedure for all federal executions rather than using the FDPA’s state-

prescribed procedure. (Purkey Mot. for Prelim. Inj. at 16; Honken Mot. for Prelim. Inj. at 34–35;

Lee Mot. for Prelim. Inj. at 5–6, 17). Given that the FDPA expressly requires the federal

government to implement executions in the manner prescribed by the state of conviction, this

court finds Plaintiffs have shown a likelihood of success on the merits as to this claim.

        Defendants argue that the 2019 Protocol “is not contrary to the FDPA” because the

authority given to DOJ and BOP through § 3596(a) of the FDPA “necessarily includes the

authority to specify . . . procedures for carrying out the death sentence.” (ECF No. 16 (“Defs.

Mot. in Opp. To Lee Mot. for Prelim. Inj.”) at 34.) Section 3596(a) states:

                When the [death] sentence is to be implemented, the Attorney
                General shall release the person sentenced to death to the custody of
                a United States marshal, who shall supervise implementation of the
                sentence in the manner prescribed by the law of the State in which
                the sentence is imposed. If the law of the State does not provide for
                implementation of a sentence of death, the court shall designate
                another State, the law of which does provide for the implementation
                of a sentence of death, and the sentence shall be implemented in the
                latter State in the manner prescribed by such law.

        18 U.S.C. § 3596(a) (emphasis added). Because a United States Marshal is to

“supervise” the process, it does appear that at least some authority is granted to the Marshal. But

it goes too far to say that such authority necessarily includes the authority to decide procedures

without reference to state policy. The statute expressly provides that “the implementation of the

sentence” shall be done “in the manner” prescribed by state law. Id. Thus, as between states and

federal agencies, the FDPA gives decision-making authority regarding “implementation” to the



                                                    7

                                                                                                          60
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page61
                                                               8 of
                                                                  of15
                                                                     68



former. Accordingly, the 2019 Protocol’s uniform procedure approach very likely exceeds the

authority provided by the FDPA.

       Defendants contest the meaning of the words “implementation” and “manner.” As they

interpret § 3596(a), Congress only gave the states the authority to decide the “method” of

execution, e.g., whether to use lethal injection or an alternative, not the authority to decide

additional procedural details such as the substance to be injected or the safeguards taken during

the injection. The court finds this reading implausible. First, the statute does not refer to the

“method” of execution, a word with particular meaning in the death penalty context. See id.

Instead, it requires that the “implementation” of a death sentence be done in the “manner”

prescribed by the state of conviction. Id. “Manner” means “a mode of procedure or way of

acting.” Manner, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 756 (11th ed. 2014.) The

statute’s use of the word “manner” thus includes not just execution method but also execution

procedure. To adopt Defendants’ interpretation of “manner” would ignore its plain meaning. As

one district court concluded, “the implementation of the death sentence [under the FDPA]

involves a process which includes more than just the method of execution utilized.” United

States v. Hammer, 121 F. Supp. 2d 794, 798 (M.D. Pa. 2000). 3



3
  Defendants cite three cases to suggest that “manner” means “method”: Higgs v. United States,
711 F. Supp. 2d 479, 556 (D. Md. 2010); United States v. Bourgeois, 423 F.3d 501 (5th Cir.
2005); and United States v. Fell, No. 5:0-cr-12-01, 2018 WL 7270622 (D. Vt. Aug. 7 2018).
Higgs interpreted the FDPA to require the federal government to follow a state’s chosen method
of execution but not to follow any other state procedure. 711 F. Supp. 2d at 556. This
interpretation, however, was stated in dicta and is not supported by persuasive reasoning. Id.
Bourgeois did not reach the question of what the words “implementation” and “manner” mean in
18 U.S.C. § 3596(a). 423 F.3d 501 (5th Cir. 2005). Instead, it evaluated only whether the
sentence violated Texas law. Id. at 509. The opinion appeared to assume that § 3596(a) only
requires the federal government to follow the state-prescribed method of execution, but it
provided no basis for that assumption. Id.at 509. In Fell, the district court held that the creation
of a federal death chamber does not violate the FDPA. Fell, slip op., at 4. This holding affirms
the notion that the federal government has some authority in execution procedure (such as the
                                                  8

                                                                                                       61
        Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                               Document55
                                        50 Filed
                                           Filed11/21/19
                                                 11/20/19 Page
                                                          Page62
                                                               9 of
                                                                  of15
                                                                     68



        Moreover, legislative efforts to amend the FDPA further support this court’s

interpretation of the terms “manner” and “implementation.” As noted above, in 1995, the year

after the FDPA became law, the DOJ supported bills amending the statute to allow the DOJ and

BOP to create a uniform method of execution, indicating that the FDPA as drafted did not permit

federal authorities to establish a uniform procedure. The amendments were never enacted.

        Defendants argue that reading the FDPA as requiring adherence to more than the state’s

prescribed method of execution leads to absurd results. (See, e.g., Defs. Mot. in Opp. to Purkey

Mot. for Prelim. Inj. at 28.) They contend that if the state’s choice of drug is to be followed, the

federal government would have to “stock all possible lethal agents used by the States.” Id. But

the FDPA contemplates and provides for this very situation: it permits the United States Marshal

to allow the assistance of a state or local official and to use state and local facilities. 18 U.S.C.

§ 3596(a). Moreover, the practice of following state procedure and using state facilities has a

long history in the United States. Before the modern death penalty, the relevant statute provided

that the:

                manner of inflicting the punishment of death shall be the manner
                prescribed by the laws of the State within which the sentence is
                imposed. The United States marshal charged with the execution of
                the sentence may use available State or local facilities and the
                services of an appropriate State or local official . . .

50 Stat. § 304 (former 18 U.S.C. 542 (1937)), recodified as 62 Stat. § 837 (former 18 U.S.C.

3566) (1948). The federal government carried out executions in accordance with this statute for

decades, including those of Julius and Ethel Rosenberg in New York’s Sing Sing prison, and

Victor Feguer in the Iowa State Penitentiary. See Feguer v. United States, 302 F.2d 214, 216




place of execution), but it does not conflict with the proposition that the FDPA requires the
federal government to follow state procedure as to more than simply the method of execution.
                                                   9

                                                                                                        62
        Case 1:19-mc-00145-TSC Document 55
                                        50 Filed 11/21/19
                                                 11/20/19 Page 63
                                                               10 of 68
                                                                     15



(8th Cir. 1962) (noting sentence of death by hanging imposed pursuant to § 3566 and Iowa law);

Rosenberg v. Carroll, 99 F. Supp. 630, 632 (S.D.N.Y. 1951) (applying § 3566 to uphold state

law confinement prior to execution). Thus, far from creating absurd results, requiring the federal

government to follow more than just the state’s method of execution is consistent with other

sections of the statute and with historical practices. For all these reasons, this court finds that the

FDPA does not authorize the creation of a single implementation procedure for federal

executions.

       Defendants argue that the 2019 Protocol derives authority from 28 C.F.R. § 26.3(a),

which provides that executions are to be carried out at the time and place designated by the

Director of the BOP, at a federal penal or correctional institution, and by injection of a lethal

substance or substances under the direction of the U.S. Marshal. (Defs. Mot. in Opp. to Lee Mot.

for Prelim. Inj. at 31.) However, this argument is undercut by the fact that, as with the 2019

Protocol itself, 28 C.F.R. Pt. 26 also conflicts with the FDPA. As noted above, 28 C.F.R. Pt. 26

was promulgated in 1993 (before the FDPA was enacted) to implement the Anti-Drug Abuse Act

of 1988, 21 U.S.C. § 848(e) (the “ADAA”), which does not specify how federal executions are

to be carried out. 28 C.F.R. § 26.3(a) filled that gap by providing an implementation procedure.

But when Congress passed its own requirements for the implementation procedure in the FDPA,

those requirements conflicted with 28 C.F.R. § 26.3(a).

       Defendants concede that “where a regulation contradicts a statute, the latter prevails.”

(Defs. Mot. in Opp. to Lee Mot. for Prelim. Inj. at 31.) They argue instead that the regulation

does not conflict with the FDPA as applied to Plaintiffs because lethal injection (the method

required by 28 C.F.R. § 26.3(a)(4)) is either permitted or required in the Plaintiffs’ states of




                                                  10

                                                                                                          63
        Case 1:19-mc-00145-TSC Document 55
                                        50 Filed 11/21/19
                                                 11/20/19 Page 64
                                                               11 of 68
                                                                     15



conviction (Texas, Arkansas, Missouri, and Indiana 4). (ECF No. 37 (“Defs. Mot. in Opp. to

Purkey Mot. for Prelim. Inj.”) at 26–27; ECF No. 36 (“Defs. Mot. in Opp. to Honken Mot. for

Prelim. Inj.”) at 19–20; Defs. Mot. in Opp. to Lee Mot. for Prelim. Inj at 31–32.) 5 Two of those

states—Texas and Missouri—use a single dose of pentobarbital for executions. (Administrative

R. at 99, 104.)

        But this overlap does not, in and of itself, reconcile 28 C.F.R. pt. 26 with the FDPA. 28

C.F.R. Pt. 26 remains inconsistent with the FDPA because it establishes a single federal

procedure, while the FDPA requires state-prescribed procedures. In addition, 28 C.F.R. §

26.3(a)(2) requires use of a federal facility, while the FDPA permits the use of state facilities.

Compare 28 C.F.R. § 26.3(a)(2) with 18 U.S.C. § 3597. There are also inconsistencies between

the FDPA’s required state procedures and the 2019 Protocol. For example, states of conviction

establish specific and varied safeguards on how the intravenous catheter is to be inserted. 6 The

2019 Protocol, however, provides only that the method for insertion of the IV is to be selected

based on the training, experience, or recommendation of execution personnel. (Administrative

R. at 872.) Thus, the fact that the states of conviction and 28 C.F.R. § 26.3(a) all prescribe lethal

injection as the method of execution is not enough to establish that the regulation is valid as

applied to Plaintiffs.




4
 Honken was convicted in Iowa, which does not have a death penalty. The FDPA requires a
court to designate a death penalty state for any individual convicted in a state without the death
penalty, and the court designated Indiana. (Honken Mot. for Prelim. Inj. at 37.)
5
  Defendants do not assert this argument as to Bourgeois (likely because he did not raise 28
C.F.R. Part 26 in his motions), but does include Texas’ execution protocol—which requires
lethal injection—in the Administrative Record. (Administrative R. at 83-91.)
6
 See, e.g., Administrative R. at 90-91 (Texas); Administrative R. at 70-71 (Missouri); Honken
Mot. for Prelim. Inj. Ex. 6 at 16–17 (Indiana).
                                                 11

                                                                                                        64
        Case 1:19-mc-00145-TSC Document 55
                                        50 Filed 11/21/19
                                                 11/20/19 Page 65
                                                               12 of 68
                                                                     15



       Defendants further argue that even if 28 C.F.R. § 26.3(a) did not conflict with the FDPA

by requiring lethal injection, the DOJ would still adopt lethal injection as its method of execution

for these Plaintiffs. (See e.g., Defs. Mot. in Opp. to Lee Mot. for Prelim. Inj at 32–33.) On this

basis, they ask the court to sever section 26.3(a)(4)—which establishes lethal injection as the

federal method—and affirm the rest of 28 C.F.R. § 26.3(a). Id. Defendants cite Am. Petroleum

Inst. V. EPA, 862 F.3d 50 (D.C. Cir. 2017), for the proposition that the court “will sever and

affirm a portion of an administrative regulation” if it can say “without any substantial doubt that

the agency would have adopted the severed portion on its own.” Id. at 71 (emphasis added). The

court declines to take this approach for several reasons. First, it is premised on the strained

reading of the FDPA that this court has already rejected. Moreover, the court cannot say

“without any substantial doubt” that DOJ “would have adopted the severed portion on its own.”

Id. Even were the court to engage in such speculation, it seems plausible that if 28 C.F.R. §

26.3(a) instructed the BOP to follow state procedure, rather than to implement lethal injection,

that BOP would in fact adopt whatever specific procedures were required by each state. Finally,

even if the court severed the language in 28 C.F.R. § 26.3(a) that conflicts with the FDPA,

another problem would arise: that is the very language that purportedly authorizes the creation of

a single federal procedure. If the court severs it, then 28 C.F.R. § 26.3(a) would no longer

contain the support for a single federal procedure that Defendants claim it does.

       More importantly, Defendants’ arguments regarding the regulation’s applicability to

these Plaintiffs take us far afield from the task at hand. The arguments do not control the court’s

inquiry of whether the 2019 Protocol exceeds statutory authority. Based on the reasoning set

forth above, this court finds that insofar as the 2019 Protocol creates a single implementation

procedure it is not authorized by the FDPA. This court further finds that because 28 C.F.R. §



                                                 12

                                                                                                       65
        Case 1:19-mc-00145-TSC Document 55
                                        50 Filed 11/21/19
                                                 11/20/19 Page 66
                                                               13 of 68
                                                                     15



26.3 directly conflicts with the FDPA, it does not provide the necessary authority for the 2019

Protocol’s uniform procedure. There is no statute that gives the BOP or DOJ the authority to

establish a single implementation procedure for all federal executions. To the contrary,

Congress, through the FDPA, expressly reserved those decisions for the states of conviction.

Thus, Plaintiffs have established a likelihood of success on the merits of their claim that the 2019

Protocol exceeds statutory authority. Given this finding, the court need not reach Plaintiffs’

other claims.

       B. Irreparable Harm

       To constitute irreparable harm, “the harm must be certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief to prevent

irreparable harm,” and it “must be beyond remediation.” League of Women Voters of U.S. v.

Newby, 838 F. 3d 1, 7–8 (D.C. Cir. 2016) (citing Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006)) (internal quotation marks and brackets omitted).

Here, absent a preliminary injunction, Plaintiffs would be unable to pursue their claims,

including the claim that the 2019 Protocol lacks statutory authority, and would therefore be

executed under a procedure that may well be unlawful. This harm is manifestly irreparable.

        Other courts in this Circuit have found irreparable harm in similar circumstances. See,

e.g., Damus v. Nielsen, 313 F. Supp. 3d 317, 342 (D.D.C. 2018) (finding irreparable injury where

plaintiffs faced detention under challenged regulations); Stellar IT Sols., Inc. v. U.S.C.I.S., Civ.

A. No. 18-2015 (RC), 2018 WL 6047413, at *11 (D.D.C. Nov. 19, 2018) (finding irreparable

injury where plaintiff would be forced to leave the country under challenged regulations); FBME

Bank Ltd. v. Lew, 125 F. Supp. 3d 109, 126–27 (D.D.C. 2015) (finding irreparable injury where

challenged regulations would threaten company’s existence); N. Mariana Islands v. United



                                                 13

                                                                                                       66
        Case 1:19-mc-00145-TSC Document 55
                                        50 Filed 11/21/19
                                                 11/20/19 Page 67
                                                               14 of 68
                                                                     15



States, 686 F. Supp. 2d 7, 19 (D.D.C. 2009) (finding irreparable injury when challenged

regulations would limit guest workers).

        Plaintiffs have clearly shown that, absent injunctive relief, they will suffer the irreparable

harm of being executed under a potentially unlawful procedure before their claims can be fully

adjudicated. Given this showing, the court need not reach the various other irreparable harms

that Plaintiffs allege.

        C. Balance of Equities

        Defendants assert that if the court preliminarily enjoins the 2019 Protocol they will suffer

the harm of a delayed execution date. (See, e.g., Def. Mot. in Opp. to Purkey Mot. for Prelim.

Inj. at 43.) While the government does have a legitimate interest in the finality of criminal

proceedings, the eight years that it waited to establish a new protocol undermines its arguments

regarding the urgency and weight of that interest. Other courts have found “little potential for

injury” as a result of a delayed execution date. See, e.g., Harris v. Johnson, 323 F. Supp. 2d 797,

809 (S.D. Tex. 2004). This court agrees that the potential harm to the government caused by a

delayed execution is not substantial.

        D. Public Interest

        The public interest is not served by executing individuals before they have had the

opportunity to avail themselves of legitimate procedures to challenge the legality of their

executions. On the other hand, “[t]he public interest is served when administrative agencies

comply with their obligations under the APA.” N. Mariana Islands, 686 F. Supp. 2d at 21.

Accordingly, this court finds that the public interest is served by preliminarily enjoining the

execution of the four Plaintiffs because it will allow them to determine whether administrative

agencies acted within their delegated authority, and to ensure that they do so in the future.



                                                  14

                                                                                                         67
        Case 1:19-mc-00145-TSC Document 55
                                        50 Filed 11/21/19
                                                 11/20/19 Page 68
                                                               15 of 68
                                                                     15



                                        III. CONCLUSION

       This court finds that at least one of Plaintiffs’ claims has a likelihood of success on the

merits and that absent a preliminary injunction, they will suffer irreparable harm. It further finds

that the likely harm that Plaintiffs would suffer if this court does not grant injunctive relief far

outweighs any potential harm to the Defendants. Finally, because the public is not served by

short-circuiting legitimate judicial process, and is greatly served by attempting to ensure that the

most serious punishment is imposed lawfully, this court finds that it is in the public interest to

issue a preliminary injunction. Accordingly, each of Plaintiffs’ motions for preliminary

injunctions is hereby GRANTED.




                                                  15

                                                                                                       68
